Exhibit 10.4

EXECUTION VERSION

 

 

MASTER OWNERSHIP AND LICENSE AGREEMENT REGARDING

TRADEMARKS AND RELATED INTELLECTUAL PROPERTY

between

KRAFT FOODS GLOBAL BRANDS LLC

and

KRAFT FOODS GROUP BRANDS LLC

Dated as of September 27, 2012

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE I DEFINITIONS

 

Section 1.1

 

Table of Definitions

     5   

Section 1.2

 

Certain Defined Terms

     6   

ARTICLE II

ALLOCATION OF OWNERSHIP OF TRADEMARKS, BRAND-RELATED

COPYRIGHTS AND DOMAIN NAMES

 

Section 2.1

 

Ownership of Trademarks, Brand-Related Copyrights and Domain Names

     10   

Section 2.2

 

Disclaimer of Representations and Warranties

     14   

Section 2.3

 

Agreements regarding “White-Space” Registrations

     14   

Section 2.4

 

Ownership of Composite Marks

     15   

Section 2.5

 

Mistaken Allocations

     16   

Section 2.6

 

Certain Dot-Com Domain Name Arrangements

     16   

Section 2.7

 

Other Electronic Media

     17   

Section 2.8

 

Electronic Marketing with Respect to Territory

     17   

Section 2.9

 

Manufacture

     17   

Section 2.10

 

Third Party Contracts

     18   

Section 2.11

 

Exclusion of Canadian Trademarks

     18   

Section 2.12

 

Compliance with Law

     18   

ARTICLE III

LICENSES

 

Section 3.1

 

License Grants by GroceryCo IPCo to SnackCo IPCo

     19   

Section 3.2

 

License Grants by SnackCo IPCo to GroceryCo IPCo

     27   

Section 3.3

 

Extension of Scope of License Grant; Sub-Brands; Protection of Perpetually
Licensed Trademarks

     30   

Section 3.4

 

Reversion

     31   

Section 3.5

 

Obligation to Phase-Out Use

     32   

Section 3.6

 

License for Use in Connection with Recipe Ingredients, Consumer Websites and
Social Media

     33   

Section 3.7

 

Assignment and Sublicensing

     34   

Section 3.8

 

Quality Standards and Control

     35   

Section 3.9

 

Registered User Filings and Evidence of Trademark Use

     37   

Section 3.10

 

Goodwill Arising from Use of Marks

     37   

Section 3.11

 

No Inconsistent Action

     38   

Section 3.12

 

Enforcement

     38   

 

i



--------------------------------------------------------------------------------

Section 3.13  

Maintenance of Licensed Trademarks and Monitoring Obligations

     40    Section 3.14  

Responsibility for Proceedings and Litigation Pending on the Distribution Date;
Assumption of Control of Prosecution of Assigned Trademark Applications

     41    Section 3.15  

Changes Affecting the European Union

     42    Section 3.16  

Changes Affecting the List of Countries in Schedule A

     42    Section 3.17  

Permissible Fair Use

     42   

ARTICLE IV

DIVERSION

 

Section 4.1  

Diversion

     42    Section 4.2  

Best Practice Preventing Diversion

     43    Section 4.3  

Diversion Panel

     44    Section 4.4  

Material Diversion and Diversion Auditor

     44    Section 4.5  

Cooperation

     46    Section 4.6  

Costs of Diversion Audit

     46    Section 4.7  

Liquidated Damages

     47    Section 4.8  

Acquisition of Perpetual Trademark License

     48    Section 4.9  

Legal Actions

     50   

ARTICLE V

FURTHER ASSURANCES AND ADDITIONAL COVENANTS

 

Section 5.1  

Further Assurances

     50    Section 5.2  

Change of SnackCo Name

     51   

ARTICLE VI

TERMINATION

 

Section 6.1  

Termination

     51    Section 6.2  

Effect of Termination

     51    Section 6.3  

Agreement Otherwise Not Terminable

     51   

ARTICLE VII

DISPUTE RESOLUTION

 

Section 7.1  

Step Process

     51    Section 7.2  

Negotiation and Mediation

     51    Section 7.3  

Arbitration

     51    Section 7.4  

Interim Relief

     52    Section 7.5  

Remedies

     52    Section 7.6  

Expenses

     52   

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

 

Section 8.1  

Coordination with Certain Ancillary Agreements; Conflicts

     52    Section 8.2  

Expenses

     53    Section 8.3  

Amendment and Modification

     53    Section 8.4  

Waiver

     53    Section 8.5  

Notices

     53    Section 8.6  

Interpretation

     54    Section 8.7  

Entire Agreement

     54    Section 8.8  

No Third Party Beneficiaries; Affiliates

     54    Section 8.9  

Governing Law

     55    Section 8.10  

Assignment

     55    Section 8.11  

Severability

     55    Section 8.12  

Counterparts

     55    Section 8.13  

Facsimile Signature

     55                            

Schedule A: List of Countries by Region

Schedule B: GroceryCo Primary Brands

Schedule C: SnackCo Primary Brands

Schedule D: GroceryCo Domain Names

Schedule E: SnackCo Domain Names

Schedule F: European Union Member States in Which Certain GroceryCo-Branded

                    SnackCo Products Are Actively Marketed Pursuant to Ten-Year
Licenses

Schedule G-1: Assignee/Sublicensee Quality Control Obligations for Kraft
Licensed Products

Schedule G-2: Assignee/Sublicensee Quality Control Obligations for Other
Licensed Products

Schedule H: “Bird’s” Trademark Licence Agreement

Schedule I: Usage Guidelines for Kraft GroceryCo Trademark

Schedule J: Usage Guidelines for “Back to Nature” SnackCo Mark

Schedule K: No-Diversion Letter

Schedule L: Existing Third-Party Contracts Regarding “Crystal Light”

Schedule M: Applicable Trademark Licenses

Schedule N: Non-Customer-Facing SnackCo Entities

 

iii



--------------------------------------------------------------------------------

MASTER OWNERSHIP AND LICENSE AGREEMENT REGARDING

TRADEMARKS AND RELATED INTELLECTUAL PROPERTY

MASTER OWNERSHIP AND LICENSE AGREEMENT REGARDING TRADEMARKS AND RELATED
INTELLECTUAL PROPERTY, dated as of September 27, 2012 and effective as of the
Distribution Date (as defined in the Separation Agreement (as defined below))
(this “Agreement”), between Kraft Foods Global Brands LLC, a Delaware limited
liability company (“SnackCo IPCo”), and Kraft Foods Group Brands LLC, a Delaware
limited liability company (“GroceryCo IPCo”).

RECITALS

A. Kraft Foods Inc., a Virginia corporation (“Kraft Foods Inc.” or “SnackCo”)
and Kraft Foods Group, Inc., a Virginia corporation (“GroceryCo”) have entered
into the Separation and Distribution Agreement (the “Separation Agreement”),
dated as of September 27, 2012, under which Kraft Foods Inc. will distribute to
the Record Holders (as defined in the Separation Agreement), on a pro rata
basis, all the outstanding shares of GroceryCo Common Stock (as defined in the
Separation Agreement) owned by Kraft Foods Inc. on the Distribution Date (as
defined in the Separation Agreement) (the “Distribution”).

B. Prior to the Distribution, Kraft Foods Inc., acting through itself and its
direct and indirect Subsidiaries (as defined in the Separation Agreement), has
conducted the GroceryCo Business (as defined in the Separation Agreement) and
the SnackCo Business (as defined in the Separation Agreement). Pursuant to the
Distribution, Kraft Foods Inc. is being separated into two publicly traded
companies: (i) GroceryCo, which will own and conduct, directly and indirectly,
the GroceryCo Business; and (ii) SnackCo, which will own and conduct, directly
and indirectly, the SnackCo Business.

C. In furtherance of the separation of Kraft Foods Inc. into two publicly traded
companies pursuant to the Separation Agreement, Section 2.1(b) of the Separation
Agreement requires GroceryCo and SnackCo to, and to cause their respective
Subsidiaries to, (A) transfer to one or more members of the GroceryCo Group (as
defined in the Separation Agreement) all of the right, title and interest of the
SnackCo Group (as defined in the Separation Agreement) in and to all GroceryCo
Assets (as defined in the Separation Agreement) and (B) transfer to one or more
members of the SnackCo Group all of the right, title and interest of the
GroceryCo Group in and to all SnackCo Assets (as defined in the Separation
Agreement).

D. In addition to such transfer of GroceryCo Assets and SnackCo Assets, the
parties desire to license to each other certain Trademarks (as defined below) on
both a short-term and long-term basis, taking into consideration the historic
joint development of such Trademarks by the GroceryCo and SnackCo Businesses,
the overlapping usage by both the GroceryCo and SnackCo Businesses in certain
jurisdictions, and the needs for the Licensee (as defined below) to transition
to new branding and Trademarks and exhaust existing inventory.

E. The parties desire to enter into an agreement on the following terms and
conditions to set forth their agreements regarding the ownership and licensing
of Trademarks used in the conduct of the GroceryCo Business and the SnackCo
Business.

 

4



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Table of Definitions. The following terms have the meanings set
forth on the pages referenced below:

 

Definition

   Page  

Accused Party

     45   

Adjusted EBITDA

     6   

AEBITDA Statement

     49   

Agreement

     4   

Applicable Licensee

     48   

Applicable Trademark License

     95   

Asia Pacific Countries

     16   

Blocking Notice

     16   

Buy-Back

     48   

Buy-Back Notice

     48   

Buy-Back Option

     48   

Buy-Back Payment

     48   

Canadian Transfer Agreement

     6   

Caribbean Countries

     6   

CEE Countries

     6   

CEEMA Countries

     6   

Central American Countries

     6   

Composite Mark

     16   

CPR/INTA

     51   

Customers

     42   

Dispute

     51   

Dispute Notice

     51   

Distribution

     4   

Diversion Audit

     45   

Diversion Audit Report

     46   

Diversion Auditor

     45   

Diversion Panel

     44   

European Union

     7   

Exclusively Licensed Trademark

     7   

Flavorburst Logo

     7   

GroceryCo

     4   

GroceryCo Brand IP

     7   

GroceryCo Brand-Related Copyrights

     7   

Definition

   Page  

GroceryCo Canada

     7   

GroceryCo Domain Names

     7   

GroceryCo IPCo

     4   

GroceryCo Mark Binders

     8   

GroceryCo Marks

     8   

GroceryCo Primary Brands

     8   

GroceryCo Products

     8   

GroceryCo Sub-Brands

     10   

GroceryCo Trade Dress

     11   

GroceryCo Whitespace Jurisdictions

     14   

GroceryCo-Developed Sub-Brands

     12   

GroceryCo-Developed Trade Dress

     12   

ICDR

     52   

Infringed Party

     45   

Kraft Foods Inc.

     4   

Kraft GroceryCo Trademark

     8   

Kraft Hexagon Logo

     8   

LA ex-Caribbean Countries

     8   

Large North American Customer

     8   

Latin American Countries

     8   

Licensed GroceryCo Copyright-Protected Materials

     25   

Licensed SnackCo Copyright-Protected Materials

     30   

Licensed Trademark

     8   

Licensee

     8   

Licensor

     8   

Material Diversion

     45   

MEA Countries

     8   

NA Countries

     8   

Near East Countries

     8   

No Diversion Letter

     9   

Perpetual Licensee

     9   

 

 

5



--------------------------------------------------------------------------------

Premier

     13   

Relevant Business

     48   

Repeated Diversion

     48   

Separation Agreement

     4   

SnackCo

     4   

SnackCo Brand IP

     9   

SnackCo Brand-Related Copyrights

     9   

SnackCo Canada

     9   

SnackCo Domain Names

     9   

SnackCo IPCo

     4   

SnackCo Mark Binders

     9   

SnackCo Marks

     9   

SnackCo Primary Brands

     9   

SnackCo Products

     9   

SnackCo Sub-Brands

     12   

SnackCo Trade Dress

     12   

SnackCo Whitespace Jurisdictions

     14   

SnackCo-Developed Sub-Brands

     11   

SnackCo-Developed Trade Dress

     11   

South American Countries

     9   

Split-Ownership Brands

     9   

Sub-Brands

     10   

Trade Dress

     10   

Trademarks

     10   

United States

     10   

US Military Bases

     10   

 

 

Section 1.2 Certain Defined Terms . Capitalized terms used herein without
definition shall have the meanings assigned to them in the Separation Agreement.
For the purposes of this Agreement:

“Adjusted EBITDA” shall mean earnings before interest, taxes, depreciation and
amortization, each as determined in accordance with United States generally
accepted accounting principles applied on a consistent basis, for the most
recent trailing twelve month period, provided that the effects of any of the
following shall be excluded from Adjusted EBITDA: (1) any profit or loss
attributable to acquisitions or dispositions of stock or assets, (2) any
intangibles/goodwill amortization charges attributable to acquisitions or
dispositions of stock or assets, (3) any changes in accounting standards or
practices utilized in preparing the financial statements of the Relevant
Business, (4) all items of gain, loss or expense for the applicable year related
to restructuring charges for the Relevant Business and (5) all items of gain,
loss or expense for the year determined to be extraordinary or unusual in nature
or infrequent in occurrence or related to the disposal of a segment of a
business.

“Asia Pacific Countries” means the countries listed under the heading “Asia
Pacific Countries” in Schedule A hereto.

“Canadian Transfer Agreement” means the asset transfer agreement dated as of
September 29, 2012 between Mondelez Canada Inc. and Kraft Canada Inc., as may be
amended or modified from time to time.

“Caribbean Countries” means the countries listed under the heading “Caribbean
Countries” in Schedule A hereto.

“CEE Countries” means the countries listed under the heading “CEE Countries” in
Schedule A hereto.

“CEEMA Countries” means the CEE Countries and the MEA Countries.

“Central American Countries” means the countries listed under the heading
“Central American Countries” in Schedule A hereto.

 

6



--------------------------------------------------------------------------------

“European Union” means the member states of the European Union as at the
Distribution Date and the EFTA countries as at the Distribution Date (i.e.,
Iceland, Liechtenstein, Norway and Switzerland).

“Exclusively Licensed Trademark” means any Licensed Trademark that is the
subject of an exclusive license grant hereunder.

“Flavorburst Logo” means the composite logo that consists of “kraft foods” and
the “Flavorburst” graphic that is used as at the Distribution Date in connection
with the GroceryCo Business and the SnackCo Business as shown below.

 

LOGO [g418360g78q57.jpg]

“GroceryCo Brand-Related Copyrights” means any of the copyrights owned by Kraft
Foods Inc. or any of its direct or indirect Subsidiaries immediately prior to
the Distribution in any product packaging, advertising and promotional material
and website and other content that relates specifically to products that are
primarily branded with GroceryCo Marks, other than the copyrights mentioned in
Section 2.1(d).

“GroceryCo Brand IP” means, collectively, the GroceryCo Marks (and the goodwill
associated therewith), the GroceryCo Brand-Related Copyrights and the GroceryCo
Domain Names.

“GroceryCo Canada” means Kraft Canada Inc.

“GroceryCo Domain Names” means any domain names (uniform resource locator
addresses) owned by Kraft Foods Inc. or any of its direct or indirect
Subsidiaries immediately prior to the Distribution that are listed on Schedule
D.

“GroceryCo Mark Binders” means the Trademark binders dated as of the
Distribution Date and labeled “GroceryCo Marks” that contain a listing of all of
the GroceryCo Marks.

“GroceryCo Marks” means any of the Trademarks owned by Kraft Foods Inc. or any
of its direct or indirect Subsidiaries immediately prior to the Distribution
that (i) are GroceryCo Primary Brands or (ii) primarily relate to or are
primarily used in the GroceryCo Business. The “GroceryCo Marks” include all of
the Trademarks listed in the GroceryCo Mark Binders (other than any SnackCo
Primary Brand listed inadvertently therein) and exclude all of the Trademarks
that are listed in the SnackCo Mark Binders (other than any GroceryCo Primary
Brand listed inadvertently therein).

“GroceryCo Primary Brands” means the brands used in the GroceryCo Business that
are listed on Schedule B hereto.

 

7



--------------------------------------------------------------------------------

“GroceryCo Products” means products produced, manufactured, advertised,
promoted. marketed, distributed or sold in connection with the GroceryCo
Business.

“Kraft GroceryCo Trademark” means the Trademarks “KRAFT” and “KRAFT FOODS” owned
by Kraft Foods Inc. or any of its direct or indirect Subsidiaries immediately
prior to the Distribution, including the Kraft Hexagon Logo or any successor
logo adopted by GroceryCo.

“Kraft Hexagon Logo” means the Trademark owned by Kraft Foods Inc. or any of its
direct or indirect Subsidiaries immediately prior to the Distribution that
consists of “Kraft” bordered with a hexagon as shown below.

 

LOGO [g418360g69m21.jpg]

“LA ex-Caribbean Countries” means the Latin American Countries excluding the
Caribbean Countries.

“Large North American Customer” means as at the Distribution Date one of the
following Customers and any successor thereto: Wal-Mart, CostCo, Safeway,
Kroger, Supervalu, and Target, and following the Distribution Date any other
Person that is in the top five (5) of all food retailers in the United States.

“Latin American Countries” means the Caribbean Countries, the Central American
Countries, Mexico and the South American Countries.

“Licensed Trademark” means a GroceryCo Mark or a SnackCo Mark that is licensed
under this Agreement by GroceryCo IPCo or SnackCo IPCo, as the case may be, to
SnackCo IPCo or GroceryCo IPCo, as applicable.

“Licensee” means, with reference to a Licensed Trademark, the party (or any of
its successors or permitted assigns) to which such Licensed Trademark is
licensed by the other party hereunder.

“Licensor” means, with reference to a Licensed Trademark, the party (or any of
its successors or permitted assigns) which licenses a Licensed Trademark to the
other party hereunder.

“MEA Countries” means the countries listed under the heading “MEA Countries” in
Schedule A hereto.

“NA Countries” means the United States and Canada only. For the avoidance of
doubt, the term “NA Countries” does not include Mexico.

“Near East Countries” means the Republic of Yemen, the Republic of Iraq, the
Hashemite Kingdom of Jordan, the Syrian Arab Republic, the Lebanese Republic,
Palestine, Israel and the member states of “The Cooperation Council For the Arab
States of the Gulf” (GCC), i.e. the United Arab Emirates (consisting of the
emirates: Abu Dhabi, Ajman, Dubai, Fujairah, Ras al-Khaimah, Sharjah and Umm
al-Quwain), the Kingdom of Bahrain, the Kingdom of Saudi Arabia, the Sultanate
of Oman, the State of Qatar and the State of Kuwait.

 

8



--------------------------------------------------------------------------------

“No-Diversion Letter” means the letter set out in Schedule K hereto.

“Perpetual Licensee” means a Licensee to which a perpetual license is granted
pursuant to Section 3.1(c) or Section 3.2(c).

“SnackCo Brand-Related Copyrights” means any of the copyrights owned by Kraft
Foods Inc. or any of its direct or indirect Subsidiaries immediately prior to
the Distribution in any product packaging, advertising and promotional material
and website and other content that relates specifically to products that are
primarily branded with SnackCo Marks, other than the copyrights mentioned in
Section 2.1(d).

“SnackCo Canada” means Mondelez Canada Inc.

“SnackCo Domain Names” means any of the domain names (uniform resource locator
addresses) owned by Kraft Foods Inc. or any of its direct or indirect
Subsidiaries immediately prior to the Distribution that are listed on Schedule E
hereto.

“SnackCo Brand IP” means, collectively, the SnackCo Marks (and the goodwill
associated therewith), the SnackCo Brand-Related Copyrights and the SnackCo
Domain Names.

“SnackCo Mark Binders” means the Trademark binders dated as of the Distribution
Date and labeled “SnackCo Marks” that contain a listing of all of the SnackCo
Marks.

“SnackCo Marks” means any of the Trademarks owned by Kraft Foods Inc. or any of
its direct or indirect Subsidiaries immediately prior to the Distribution that
(i) are SnackCo Primary Brands or (ii) primarily relate to or are primarily used
in the SnackCo Business. The “SnackCo Marks” include all of the Trademarks
listed in the SnackCo Mark Binders (other than any GroceryCo Primary Brand
listed inadvertently therein) and exclude all of the Trademarks that are listed
in the GroceryCo Mark Binders (other than any SnackCo Primary Brand listed
inadvertently therein).

“SnackCo Primary Brands” means the brands used in the SnackCo Business that are
listed on Schedule C hereto.

“SnackCo Products” means products produced, manufactured, advertised, promoted,
marketed, distributed or sold in connection with the SnackCo Business.

“South American Countries” means the countries listed under the heading “South
American Countries” in Schedule A hereto.

“Split-Ownership Brands” means the following brands used in connection with the
GroceryCo Business and the SnackCo Business: “Philadelphia,” “Maxwell House,”
“Gevalia,” “Dream Whip” and “Live Active.”

 

9



--------------------------------------------------------------------------------

“Sub-Brands” means a Trademark, excluding Trade Dress, used on the front of the
package for purpose of naming product variants, product segments, product
flavors, usage occasions and the like and used in combination with a licensed
GroceryCo Primary Brand or a licensed SnackCo Primary Brand, as the case may be.

“Trade Dress” means the rights in the registered or unregistered characteristics
of the visual appearance of a product packaging including the shape or
appearance of the container, graphic design, and color scheme or design, or a
combination of any of the foregoing that serve as a source identifier and are
used on the package in combination with a licensed GroceryCo Primary Brand or a
licensed SnackCo Primary Brand, as the case may be.

“Trademarks” means trademarks, service marks, trade names and other indications
of origin or similar rights and all related Trade Dress, in each case, whether
registered or unregistered, including all registrations and all applications to
register any of the foregoing.

“United States” means the United States of America, excluding its territories
and possessions in the Caribbean Countries. A license grant that covers the
United States shall be deemed to extend to all US Military Bases as well as
American Samoa and Guam.

“US Military Bases” means any military bases operated by the United States
Government anywhere in the world.

ARTICLE II

ALLOCATION OF OWNERSHIP OF TRADEMARKS, BRAND-RELATED

COPYRIGHTS AND DOMAIN NAMES

Section 2.1 Ownership of Trademarks, Brand-Related Copyrights and Domain Names.

(a) Ownership by GroceryCo IPCo.

(i) The parties acknowledge that, as between the parties and their respective
Affiliates, GroceryCo IPCo and its Affiliates are the sole and exclusive owners
of the GroceryCo Brand IP and that no SnackCo Entity has any right or interest
therein, subject to the licenses granted to SnackCo IPCo in the GroceryCo Brand
IP under this Agreement. SnackCo IPCo hereby assigns to GroceryCo IPCo all
right, title and interest of SnackCo IPCo in and to the GroceryCo Brand IP, and
agrees to cause its Affiliates to assign pursuant to separate assignment
agreements to GroceryCo IPCo or an Affiliate of GroceryCo IPCo designated by
GroceryCo IPCo any right, title and interest of such Affiliates of SnackCo IPCo
in and to the GroceryCo Brand IP.

(ii) All Sub-Brands used for GroceryCo Products and adopted by SnackCo IPCo or
any of its Affiliates prior to the Distribution Date with respect to any of the
GroceryCo Marks licensed hereunder (“GroceryCo Sub-Brands”) shall be owned by
GroceryCo IPCo (or, pursuant to separate assignment agreements, Affiliates of
GroceryCo IPCo designated by GroceryCo IPCo) and deemed to be included in the
GroceryCo Marks licensed to SnackCo IPCo hereunder, and SnackCo IPCo hereby
assigns to GroceryCo IPCo all right, title and interest of SnackCo IPCo in such

 

10



--------------------------------------------------------------------------------

GroceryCo Sub-Brands, and agrees to cause its Affiliates to assign pursuant to
separate assignment agreements to GroceryCo IPCo or an Affiliate of GroceryCo
IPCo designated by GroceryCo IPCo any right, title and interest of such
Affiliates of SnackCo IPCo in and to such GroceryCo Sub-Brands. Sub-Brands that
are created in good faith after the Distribution Date by or on behalf of a
SnackCo Entity independently from such GroceryCo Sub-Brands in connection with
the use of a GroceryCo Mark licensed by GroceryCo IPCo hereunder
(“SnackCo-Developed Sub-Brands”) shall be owned by SnackCo IPCo or its
respective Affiliates.

(iii) All Trade Dress used for GroceryCo Products and adopted by SnackCo IPCo or
any of its Affiliates prior to the Distribution Date with respect to any of the
GroceryCo Marks licensed hereunder (“GroceryCo Trade Dress”) shall be owned by
GroceryCo IPCo (or, pursuant to separate assignment agreements, Affiliates of
GroceryCo IPCo designated by GroceryCo IPCo) and deemed to be included in the
GroceryCo Marks licensed to SnackCo IPCo hereunder, and SnackCo IPCo hereby
assigns to GroceryCo IPCo all right, title and interest of SnackCo IPCo in such
GroceryCo Trade Dress, and agrees to cause its Affiliates to assign pursuant to
separate assignment agreements to GroceryCo IPCo or an Affiliate of GroceryCo
IPCo designated by GroceryCo IPCo any right, title and interest of such
Affiliates of SnackCo IPCo in and to such GroceryCo Trade Dress. Any Trade Dress
that is created in good faith after the Distribution Date by or on behalf of a
SnackCo Entity independently from such GroceryCo Trade Dress in connection with
the use of a GroceryCo Mark licensed by GroceryCo IPCo hereunder
(“SnackCo-Developed Trade Dress”) and that portion of any Trade Dress that
relates specifically to any SnackCo Marks shall be owned by SnackCo IPCo or its
respective Affiliates.

(iv) No new GroceryCo Sub-Brands or GroceryCo Trade Dress shall be adopted and
used in connection with any licensed GroceryCo Mark by SnackCo IPCo or any of
its Affiliates after the Distribution Date without the prior written approval of
GroceryCo IPCo, which GroceryCo IPCo may withhold in its sole discretion.
SnackCo IPCo (or its Affiliates) may, without the prior written approval of
GroceryCo IPCo, develop, adopt, file Trademark applications with respect to, and
use, SnackCo-Developed Sub-Brands or SnackCo-Developed Trade Dress in connection
with GroceryCo Marks licensed hereunder; provided that SnackCo IPCo and its
Affiliates shall not file new Trademark applications that combine a licensed
GroceryCo Mark with a SnackCo-Developed Sub-Brand or SnackCo-Developed Trade
Dress. GroceryCo IPCo shall not hinder, aggravate or block good faith efforts of
SnackCo IPCo or its Affiliates to migrate from a GroceryCo Sub-Brand or
GroceryCo Trade Dress included within the license of a GroceryCo Mark to a
SnackCo-Developed Sub-Brand or SnackCo-Developed Trade Dress hereunder; provided
that such SnackCo-Developed Sub-Brand or SnackCo-Developed Trade Dress is not
confusingly similar to the initially used GroceryCo Sub-Brand or GroceryCo Trade
Dress licensed by GroceryCo IPCo hereunder.

(b) Ownership by SnackCo IPCo.

(i) The parties acknowledge that, as between the parties and their respective
Affiliates, SnackCo IPCo and its Affiliates are the sole and exclusive owners of
the

 

11



--------------------------------------------------------------------------------

SnackCo Brand IP and that no GroceryCo Entity has any right or interest therein,
subject to the licenses granted to GroceryCo IPCo in the SnackCo Brand IP under
this Agreement. GroceryCo IPCo hereby assigns to SnackCo IPCo all right, title
and interest of GroceryCo IPCo in and to the SnackCo Brand IP, and agrees to
cause its Affiliates to assign pursuant to separate assignment agreements to
SnackCo IPCo or an Affiliate of SnackCo IPCo designated by SnackCo IPCo any
right, title and interest of such Affiliates of GroceryCo IPCo in and to the
SnackCo Brand IP.

(ii) All Sub-Brands used for SnackCo Products and adopted by GroceryCo IPCo or
any of its Affiliates prior to the Distribution Date with respect to any of the
SnackCo Marks licensed hereunder (“SnackCo Sub-Brands”) shall be owned by
SnackCo IPCo (or, pursuant to separate assignment agreements, Affiliates of
SnackCo IPCo designated by SnackCo IPCo) and deemed to be included in the
SnackCo Marks licensed to GroceryCo IPCo hereunder, and GroceryCo IPCo hereby
assigns to SnackCo IPCo all right, title and interest of GroceryCo IPCo in such
SnackCo Sub-Brands, and agrees to cause its Affiliates to assign pursuant to
separate assignment agreements to SnackCo IPCo or an Affiliate of SnackCo IPCo
designated by SnackCo IPCo any right, title and interest of such Affiliates of
GroceryCo IPCo in and to such SnackCo Sub-Brands. Sub-Brands that are created in
good faith after the Distribution Date by or on behalf of a GroceryCo Entity
independently from such SnackCo Sub-Brands in connection with the use of a
SnackCo Mark licensed by SnackCo IPCo hereunder (“GroceryCo-Developed
Sub-Brands”) shall be owned by GroceryCo IPCo or its respective Affiliates.

(iii) All Trade Dress used for SnackCo Products and adopted by GroceryCo IPCo or
any of its Affiliates prior to the Distribution Date with respect to any of the
SnackCo Marks licensed hereunder (“SnackCo Trade Dress”) shall be owned by
SnackCo IPCo (or, pursuant to separate assignment agreements, Affiliates of
SnackCo IPCo designated by SnackCo IPCo) and deemed to be included in the
SnackCo Marks licensed to GroceryCo IPCo hereunder, and GroceryCo IPCo hereby
assigns to SnackCo IPCo all right, title and interest of GroceryCo IPCo in such
SnackCo Trade Dress, and agrees to cause its Affiliates to assign pursuant to
separate assignment agreements to SnackCo IPCo or an Affiliate of SnackCo IPCo
designated by SnackCo IPCo any right, title and interest of such Affiliates of
GroceryCo IPCo in and to such SnackCo Trade Dress. Any Trade Dress that is
created in good faith after the Distribution Date by or on behalf of a GroceryCo
Entity independently from such SnackCo Trade Dress in connection with the use of
a SnackCo Mark licensed by SnackCo IPCo hereunder (“GroceryCo-Developed Trade
Dress”) and that portion of any Trade Dress that relates specifically to any
GroceryCo Marks shall be owned by GroceryCo IPCo or its respective Affiliates.

(iv) No new SnackCo Sub-Brands or SnackCo Trade Dress shall be adopted and used
in connection with any licensed SnackCo Mark by GroceryCo IPCo or any of its
Affiliates after the Distribution Date without the prior written approval of
SnackCo IPCo, which SnackCo IPCo may withhold in its sole discretion. GroceryCo
IPCo (or its Affiliates) may, without the prior written approval of SnackCo
IPCo, develop, adopt, file Trademark applications with respect to, and use,
GroceryCo-Developed Sub-Brands or GroceryCo-Developed Trade Dress in connection
with SnackCo Marks licensed

 

12



--------------------------------------------------------------------------------

hereunder; provided that GroceryCo IPCo and its Affiliates shall not file new
Trademark applications that combine a licensed SnackCo Mark with a
GroceryCo-Developed Sub-Brand or GroceryCo-Developed Trade Dress. SnackCo IPCo
shall not hinder, aggravate or block good faith efforts of GroceryCo IPCo or its
Affiliates to migrate from a SnackCo Sub-Brand or SnackCo Trade Dress included
within the license of a SnackCo Mark to a GroceryCo-Developed Sub-Brand or
GroceryCo-Developed Trade Dress hereunder; provided that such
GroceryCo-Developed Sub-Brand or GroceryCo-Developed Trade Dress is not
confusingly similar to the initially used SnackCo Sub-Brand or SnackCo Trade
Dress licensed by SnackCo IPCo hereunder.

(c) License split of “Bird’s”. SnackCo IPCo shall procure that Kraft Foods
International, Inc. will notify Premier Ambient Products (UK) Limited
(“Premier”) of its intention to assign its exclusive trademark license for the
sale of dessert products under the “Bird’s” brand in Canada, which Premier has
granted to Kraft Foods International, Inc. under the Trademark Licence
Agreement, dated February 13, 2005 and which is attached as Schedule H hereto,
to GroceryCo IPCo or another GroceryCo Entity designated by GroceryCo IPCo, and
such GroceryCo Entity shall enter into a deed of adherence with Premier’s
affiliate Premier Foods Group Limited prior to or upon the assignment of the
“Bird’s” license as set forth in section 9.1 of such Trademark Licence
Agreement. Kraft Foods International, Inc. shall remain the licensee for the
sale of dessert products under the “Bird’s” brand in all other licensed
territories under such Trademark Licence Agreement, dated February 13, 2005.
Kraft Foods International, Inc. shall also undertake reasonable efforts to
obtain Premier’s written consent that sublicensees may be appointed by GroceryCo
IPCo (or such other designated GroceryCo Entity) in Canada and by Kraft Foods
International, Inc. in all other licensed territories under such Trademark
Licence Agreement, dated February 13, 2005, in each case in accordance with
section 9.2 of the Trademark Licence Agreement, dated February 13, 2005.

(d) Any copyrights owned by Kraft Foods Inc. or any of its direct or indirect
Subsidiaries immediately prior to the Distribution that relate specifically to a
Split-Ownership Brand shall be owned, on a divided basis, by GroceryCo IPCo or
its Affiliates, on the one hand, and SnackCo IPCo or its Affiliates, on the
other hand, and may be used by either party or its Affiliates without a duty of
accounting or other obligation to the other party; provided that any such use of
such copyrights in connection with a Split-Ownership Brand shall be consistent
with and limited to the territory to which SnackCo IPCo’s or GroceryCo IPCo’s
ownership in and rights to use the Split-Ownership Brand extends hereunder.

(e) The parties shall, and shall cause their respective Affiliates to, execute
and deliver such instruments of assignment and transfer and take such other
actions as are necessary to memorialize or perfect the assignments provided for
in Section 2.1(a) and Section 2.1(b). The assignee of Trademarks or other
intellectual property assigned pursuant to Section 2.1(a) and Section 2.1(b),
respectively, shall be responsible, at its sole cost, for filing or recording in
the relevant jurisdictions assignments of the Trademarks or such other
intellectual property assigned to such assignee pursuant to Section 2.1(a) or
Section 2.1(b), as applicable. To the extent one party is requested by the other
party to do so, such party shall reasonably assist the requesting party in
complying with any formalities to memorialize or perfect the assignment of the
Trademarks to the requesting party for Trademarks intended hereunder to be owned
by such requesting party.

 

13



--------------------------------------------------------------------------------

Section 2.2 Disclaimer of Representations and Warranties. Each of SnackCo IPCo
(on behalf of itself and each other SnackCo Entity) and GroceryCo IPCo (on
behalf of itself and each other GroceryCo Entity) understands and agrees that no
party (including its Affiliates) to this Agreement is making any representations
or warranties relating in any way to the GroceryCo Brand IP or the SnackCo Brand
IP assigned or licensed hereunder to any Consent required in connection
therewith, to the value or freedom from any Security Interests of, or any other
matter concerning, any GroceryCo Brand IP or SnackCo Brand IP, or to the legal
sufficiency of any assignment, document or instrument delivered hereunder to
convey title to any GroceryCo Brand IP or SnackCo Brand IP upon the execution,
delivery and filing hereof or thereof. Except as may expressly be set forth in
this Agreement, (a) all GroceryCo Brand IP and SnackCo Brand IP are being
transferred or licensed on an “as is,” “where is” basis, (b) any implied
warranty of merchantability, fitness for a specific purpose or otherwise is
hereby expressly disclaimed, (c) the respective transferees shall bear the
economic and legal risks that any conveyance shall prove to be insufficient to
vest in the transferee good and marketable title, free and clear of any Security
Interest and (d) none of the parties (including their Affiliates) to this
Agreement or any other Person makes any representation or warranty with respect
to any information, documents or material made available in connection with the
entering into of this Agreement or the transactions contemplated hereby.

Section 2.3 Agreements regarding “White-Space” Registrations.

(a) Filing exclusivity for GroceryCo Primary Brands and SnackCo Primary Brands
except Split-Ownership Brands. The parties acknowledge that (i) there are
various jurisdictions in which GroceryCo IPCo or other GroceryCo Entities have
not filed applications or obtained registrations for GroceryCo Primary Brands
and in which, if filings or registrations were to have been made or obtained on
the Distribution Date, would have been owned by GroceryCo IPCo as a result of
the allocation of ownership of Trademarks made under this Agreement (“GroceryCo
Whitespace Jurisdictions”) and (ii) there are various jurisdictions in which
SnackCo IPCo or other SnackCo Entities have not filed applications or obtained
registrations for SnackCo Primary Brands and in which, if filings or
registrations were to have been made or obtained on the Distribution Date, would
have been owned by SnackCo IPCo based on the allocation of ownership of
Trademarks made under this Agreement (“SnackCo Whitespace Jurisdictions”). In
order to facilitate the ability of GroceryCo IPCo to register GroceryCo Primary
Brands in the GroceryCo Whitespace Jurisdictions and the ability of SnackCo IPCo
to register SnackCo Primary Brands in the SnackCo Whitespace Jurisdictions
during the ten-year period following the Distribution Date, each of GroceryCo
IPCo and SnackCo IPCo are agreeing to the restrictions set forth in this
Section 2.3 with respect to the filing of certain new Trademark applications in
certain jurisdictions. For the ten-year period commencing on the Distribution
Date, GroceryCo IPCo agrees that no GroceryCo Entity shall file any new
Trademark applications with respect to any SnackCo Primary Brand (or any
Trademark that is identical or confusingly similar thereto) in any SnackCo
Whitespace Jurisdictions and SnackCo IPCo agrees that no SnackCo Entity shall
file any new Trademark applications with respect to any GroceryCo Primary Brand
(or any Trademark that is identical or confusingly similar thereto) in any
GroceryCo Whitespace Jurisdictions. Unless expressly provided otherwise herein,
the parties agree that following the ten-year exclusivity period any new
Trademark sought to be registered by a SnackCo Entity shall not use or include
the Kraft GroceryCo Trademark or a hexagon/racetrack design that is identical or
confusingly similar to the hexagon/racetrack design incorporated in the Kraft
Hexagon Logo or any successor logo adopted by GroceryCo.

 

14



--------------------------------------------------------------------------------

(b) Filing exclusivity for Split-Ownership Brands.

(i) No SnackCo Entity shall file during the ten-year period commencing on the
Distribution Date any new Trademark applications for a Split-Ownership Brand (or
any Trademark that is identical or confusingly similar thereto) in the NA
Countries and the Caribbean Countries and, in the case of “Maxwell House” and
“Gevalia”, in addition in the Latin American Countries;

(ii) No GroceryCo Entity shall file during the ten-year period commencing on the
Distribution Date any new Trademark applications for a Split-Ownership Brand (or
any Trademark that is identical or confusingly similar thereto) in territories
outside the NA Countries and the Caribbean Countries and, in the case of
“Maxwell House” and “Gevalia,” in the European Union and those CEE Countries
which are not member states of the European Union as at the Distribution Date;

(c) By way of example related to Section 2.3(a): (i) SnackCo IPCo agrees that no
SnackCo Entity shall file during the ten-year period commencing on the
Distribution Date in any jurisdiction anywhere in the world any new Trademark
applications with respect to the “Oscar Mayer” GroceryCo Primary Brand (or any
Trademark that is identical or confusingly similar thereto); (ii) GroceryCo IPCo
agrees that no GroceryCo Entity shall file during the ten-year period commencing
on the Distribution Date in any jurisdiction anywhere in the world any new
Trademark applications with respect to the “Oreo” SnackCo Primary Brand (or any
Trademark that is identical or confusingly similar thereto); and by way of
example related to Section 2.3(b): GroceryCo IPCo agrees that no GroceryCo
Entity shall file during the ten-year period commencing on the Distribution Date
in any jurisdiction outside the NA countries and the Caribbean Countries any new
applications with respect to the “Philadelphia” Split-Ownership Brand (or any
Trademark that is identical or confusingly similar thereto). At the tenth
anniversary of the Distribution Date, the restrictions imposed under this
Section 2.3 on the parties and their Affiliates with respect to filing new
Trademark applications shall lapse.

(d) Notwithstanding the above, this Section 2.3 shall not prohibit any GroceryCo
Entity or SnackCo Entity from filing an application for and registering any new
Trademark that was independently developed after the Distribution Date by or on
behalf of such GroceryCo Entity or SnackCo Entity, as the case may be; provided
that such Trademark (i) is adopted and filed in good faith, (ii) is not
identical or confusingly similar to a GroceryCo Primary Brand or SnackCo Primary
Brand, as the case may be, owned by the other party hereunder in any
jurisdiction or a Split-Ownership Brand owned by the other party hereunder in
the jurisdiction in which such filing occurs, taking into account the entire
Trademark as filed and the applicable respective goods and services, and
(iii) would not violate the other party’s rights if a third party were to make
such filing in the same jurisdiction.

Section 2.4 Composite Marks.

 

15



--------------------------------------------------------------------------------

(a) The parties acknowledge and agree that certain GroceryCo Marks or SnackCo
Marks constitute composite Trademarks (each, a “Composite Mark”) a constituent
element of which includes a word, logo, Sub-Brand, or slogan that constitutes a
discrete Trademark that is owned by the other party. The parties acknowledge
that the ownership arrangements with respect to Composite Marks to which the
parties have agreed are for convenience and a party’s ownership of a Composite
Mark does not confer on such party any ownership interest or other rights in any
such constituent element of such Composite Mark that constitutes a discrete
Trademark of the other party. For example, a SnackCo Mark that constitutes a
Composite Mark is “Kraft Handi-Snacks” and SnackCo IPCo’s ownership of such
Composite Mark does not confer on SnackCo IPCo any ownership or other rights in
the Kraft GroceryCo Trademark.

(b) A party that owns any application or registration for a Composite Mark
agrees to withdraw or cancel such application or registration of such Composite
Mark in any jurisdiction as soon as reasonably practicable after the other party
gives written notice (a “Blocking Notice”) to such party that the existence of
such application or registration is blocking the other party from registering or
enforcing the discrete Trademark (or variations thereof) owned by the other
party that is a constituent element of such Composite Mark. The parties agree
that no registrations of any Composite Mark will be renewed by the owner thereof
and that any new registration sought by the owner of any Composite Mark must not
include the constituent element of such Composite Mark that constitutes a
discrete Trademark of the other party. A Blocking Notice may be given by a party
only if such party has received a communication from the relevant trademark
office, a court of competent jurisdiction or other third party regarding the
existence of the block that is the subject of the Blocking Notice. For the
avoidance of doubt, the parties agree that the renewal of the registration of
any SnackCo Mark that constituted a component of a Composite Mark and any new
Trademark sought to be registered by a SnackCo Entity that serves as a
replacement for a Composite Mark, shall not use or include the Kraft GroceryCo
Trademark or a hexagon/racetrack design that is identical or confusingly similar
to the hexagon/racetrack design incorporated in the Kraft Hexagon Logo:

 

LOGO [g418360g69m21.jpg]

Section 2.5 Mistaken Allocations.

If, prior to the third anniversary of the Distribution Date, either party
discovers that a Trademark (other than a GroceryCo Mark that is a GroceryCo
Primary Brand) intended by the parties to be owned by SnackCo was inadvertently
listed in the GroceryCo Mark Binders or a Trademark (other than a SnackCo Mark
that is a SnackCo Primary Brand) intended by the parties to be owned by
GroceryCo was inadvertently listed in the SnackCo Mark Binders, such party shall
provide written notice to the other party and the parties thereafter shall
cooperate in good faith and amend the listings in the GroceryCo Mark Binders and
SnackCo Mark Binders, as applicable, and assign any such Trademark to the proper
party, as mutually agreed. The parties agree that they shall treat any such
mistakenly allocated Trademark as having been owned by the proper party as of
the Distribution Date.

Section 2.6 Certain Dot-Com Domain Name Arrangements.

 

16



--------------------------------------------------------------------------------

(a) With respect to a domain name associated with a Split-Ownership Brand, upon
either party’s request, the party owning such domain name shall include on the
website located at such domain name a reasonably observable hypertext link, as
reasonably approved by the requesting party, to a website owned by the
requesting party (or one of its Affiliates) that relates to the sale,
advertising or promotion of products under the applicable Split-Ownership Brand
in those jurisdictions in which such requesting party owns such Split-Ownership
Brands.

(b) If the GroceryCo Business or the SnackCo Business is using on the
Distribution Date a domain name that includes a Licensed Trademark that will be
licensed hereunder, GroceryCo IPCo or SnackCo IPCo, as the case may be, shall
have the right to continue to use such domain name until the expiration of the
term of the license granted to such party hereunder for the Licensed Trademark
that is included in such domain name. The party that is permitted to continue to
use a domain name that includes a Licensed Trademark shall be the registered
user of such domain name during the term of the license of the Licensed
Trademark (subject to such party’s obligation to immediately assign such domain
name to the other party upon the expiration or earlier termination of the term
of such license). Notwithstanding the allocation of ownership of GroceryCo
Domain Names and SnackCo Domain Names pursuant to Section 2.1, the parties agree
to assign domain names to the respective Licensee as necessary to give effect to
the terms hereof (subject to the Licensee’s obligation at the end of the
relevant license term to assign such domain names back to the party that owns
such domain name in accordance with Section 2.1).

Section 2.7 Other Electronic Media.

The parties acknowledge and agree that a Licensee may reserve or register other
electronic addresses (including with respect to social media) or similar or
successor addresses in any form or media (whether now known or hereafter
devised) that include a Licensed Trademark for use in connection with the
SnackCo Business (in the case of SnackCo IPCo as Licensee) or GroceryCo Business
(in the case of GroceryCo IPCo as Licensee), provided that the registration or
reservation and use of such addresses is otherwise consistent with the terms and
conditions of this Agreement, and subject to the Licensee’s obligation at the
end of the relevant license term to assign such address back to the party that
owns such Licensed Trademark in accordance with Section 2.1 (or, if not
reasonably practicable to so assign, then such address shall be deregistered or
unreserved by such Licensee).

Section 2.8 Electronic Marketing with Respect to Territory.

For the avoidance of doubt, the parties acknowledge and agree that advertising,
promotion and marketing by a party on the internet or through any other means,
media, or channel (whether now known or hereafter devised) that by its nature
may reach Persons located outside the territory that such party is permitted to
use a Trademark or copyright hereunder, shall not be deemed to be in violation
of this Agreement provided that such advertising, promotion and marketing are
not specifically targeted to or intended to encourage the sale of any products
in such territory.

Section 2.9 Manufacture.

 

17



--------------------------------------------------------------------------------

For the avoidance of doubt, the parties acknowledge and agree that manufacture
of product, packaging, or materials by or on behalf of a party in a country in
which such party is not permitted to use a Trademark for such product hereunder
for shipment to a country in which such party is permitted to use a Trademark
for such product hereunder shall not be deemed to be in violation of this
Agreement provided that such activity is not publicized by such party in such
country and such product, packaging, and materials are not distributed or sold
in a manner that is inconsistent with the terms and conditions of this
Agreement.

Section 2.10 Third Party Contracts.

The parties acknowledge and agree that, as of the Distribution Date, a party or
its Affiliate may be bound by a contract with a third party concerning the
Trademarks and related intellectual property rights addressed herein. All rights
granted hereunder shall be subject to such third-party contracts, and nothing in
this Agreement shall require a party to be in breach of such a third-party
contract. Notwithstanding the foregoing, the applicable party shall and shall
cause its Affiliates, to the extent it may do so without being in breach of such
third-party contract, to perform under and in connection with such third-party
contracts, and to cause such third parties to perform, in a manner consistent
with this Agreement and not renew or extend the term of such third-party
contracts with respect to any such provisions that otherwise are in conflict
with this Agreement. A party shall, upon becoming aware of any such provisions
that so conflict with this Agreement, notify the other party and reasonably
consult and cooperate with the other party in connection therewith. In addition,
(i) the parties shall respect the other party’s rights to the Trademarks and
related intellectual property hereunder and shall use commercially reasonable
efforts in good faith to refrain from taking actions that would reasonably be
expected to materially and detrimentally impact the goodwill and reputation of
the Trademarks and related intellectual property rights of the other party
hereunder and (ii) except as otherwise expressly provided herein, neither party
nor its Affiliates shall undertake any activity that it is aware would
materially conflict with a contract or other commitment entered into as of the
Distribution Date by the other party or its Affiliates with respect to products
bearing Trademarks owned or licensed by such other party or its Affiliates.

Section 2.11 Exclusion of Canadian Trademarks.

GroceryCo Canada and SnackCo Canada are entering into the Canadian Transfer
Agreement addressing, among other things, the parties’ respective ownership
rights with respect to Trademarks and related intellectual property rights owned
by GroceryCo Canada and by SnackCo Canada and the ownership of Trademarks and
related intellectual property rights by certain Affiliates of the parties that
are domiciled in Canada. In the event of a conflict between the Canadian
Transfer Agreement and this Agreement, the Canadian Transfer Agreement shall
control. Notwithstanding any provision of this Agreement to the contrary,
including the provisions of Sections 2.1(a) and 2.1(b) hereof, nothing in this
Agreement shall effect, constitute or change the timing of (i) any transfer,
assignment, conveyance or other disposition of, or any amendment, modification,
supplement or other change of or to, any right, title, interest or benefit in
any Asset owned or held by GroceryCo Canada, SnackCo Canada or any of their
direct or indirect subsidiaries (including partnerships); (ii) any transfer,
assumption, forgiveness or release of, or any amendment, modification,
supplement or other change of or to, any Liabilities of GroceryCo Canada,
SnackCo Canada or of any of their direct or indirect subsidiaries (including
partnerships); or (iii) any grant or other creation of any license, leave,
authority or other permission to or by GroceryCo Canada or to or by SnackCo
Canada or any of their direct or indirect subsidiaries (including partnerships).

Section 2.12 Compliance with Law.

In the event that the Law of a particular jurisdiction includes additional
requirements that are necessary to prevent a Licensed Trademark hereunder from
becoming invalid or

 

18



--------------------------------------------------------------------------------

unenforceable other than registration of a Licensed Trademark (e.g., trademark
notices or marking requirements, if required by the Laws of a jurisdiction),
then at the request of a party the other party shall reasonably cooperate to
assist in implementing or otherwise reasonably satisfying such requirements, and
the requesting party shall reimburse the other party for its reasonable costs
and expenses incurred in connection therewith.

ARTICLE III

LICENSES

Section 3.1 License Grants by GroceryCo IPCo to SnackCo IPCo.

(a) Ten-Year License of Kraft GroceryCo Trademark to SnackCo IPCo. Subject to
the terms and conditions of this Agreement, GroceryCo IPCo hereby grants to
SnackCo IPCo from the Distribution Date until the tenth anniversary of the
Distribution Date an exclusive, fully-paid, royalty-free, and nontransferable
(except as expressly permitted herein) license to use and display in the
following jurisdictions the Kraft GroceryCo Trademark in the same relative size
or smaller on the principle display panel as used on the Distribution Date on
SnackCo Products in the following product categories existing on the
Distribution Date on which the Kraft GroceryCo Trademark appears on such date in
such jurisdictions and on any substantially similar SnackCo Products and
flankers and product line extensions of such SnackCo Products developed by or on
behalf of the SnackCo Business or any member of the SnackCo Group after the
Distribution Date and in connection with the production, manufacturing,
advertising, promotion, marketing, distribution and sale of such SnackCo
Products in such jurisdictions:

(i) cheese, including, without limitation, processed cheese, cream cheese,
grated cheese, hard cheese and natural cheese in the Near East Countries,
Australia and New Zealand, including the use of the GroceryCo mark “Singles” for
processed cheese;

(ii) processed cheese in Mauritius, Mexico, Venezuela, Malaysia, Singapore and
Philippines, including the use of the GroceryCo mark “Singles” for processed
cheese;

(iii) mayonnaise in the European Union, Mexico, Venezuela, Australia and New
Zealand;

(iv) salad dressing in the European Union, Australia and New Zealand;

(v) peanut butter in Australia and New Zealand;

(vi) ketchup in the European Union; and

(vii) macaroni and cheese products in Australia and New Zealand including the
use of the GroceryCo Marks “Kraft Mac & Cheese” and “Kraft Easy Mac” for such
products.

Notwithstanding the foregoing, if, subject to Section 3.7 of this Agreement and
Section 4.6 of the Separation Agreement, any of the licenses granted in this
Section 3.1(a) are assigned or otherwise transferred by the Licensee to a third
party, the term of such license following such

 

19



--------------------------------------------------------------------------------

assignment or other transfer shall be limited to the shorter of (A) the
remaining term of the original ten-year license term or (B) two years from the
date of such assignment or other transfer; provided that GroceryCo IPCo shall in
good faith consider in its sole discretion any requests by SnackCo IPCo to
extend the two year remaining term for up to one additional year.

(b) Two-Year License of Kraft GroceryCo Trademark to SnackCo IPCo. Subject to
the terms and conditions of this Agreement, GroceryCo IPCo hereby grants to
SnackCo IPCo from the Distribution Date until the second anniversary of the
Distribution Date, an exclusive, fully-paid, royalty-free and nontransferable
license to use and display in the following jurisdictions the Kraft GroceryCo
Trademark in the same relative size or smaller on the principle display panel as
used on the Distribution Date on SnackCo Products in the following product
categories existing on the Distribution Date on which the Kraft GroceryCo
Trademark appears on such date in such jurisdictions, including such SnackCo
Products that are sold in packaging sizes or flavors that are different from the
packaging sizes or flavors used prior to the Distribution Date, and in
connection with the production, manufacturing, advertising, promotion,
marketing, distribution and sale of such SnackCo Products in such jurisdictions:

(i) cheese, including, without limitation, cream cheese, processed cheese,
grated cheese, hard cheese and natural cheese in the Asia Pacific Countries
(excluding (x) for all types of cheese: Australia, Indonesia and New Zealand,
(y) for processed and cream cheese: Japan and (z) for processed cheese:
Malaysia, Singapore and the Philippines), the European Union, the CEE Countries
(other than those countries which are member states of the European Union as at
the Distribution Date), the MEA Countries (excluding Mauritius and the Near East
Countries), the Central American Countries, the South American Countries
(excluding Venezuela) and Mexico (excluding for processed cheese); for the
avoidance of doubt, any license to processed cheese under this Section 3.1(b)(i)
shall include the use of the GroceryCo Mark “Singles” for processed cheese;

(ii) mayonnaise in the CEEMA Countries (excluding those CEE Countries which are
member states of the European Union as of the Distribution Date), the Asia
Pacific Countries (excluding Australia and New Zealand), the Central American
Countries, and the South American Countries (excluding Venezuela);

(iii) salad dressing in Costa Rica, Philippines, Malaysia, Singapore, and Hong
Kong;

(iv) peanut butter in the Asia Pacific Countries (excluding Australia and New
Zealand); and

(v) macaroni and cheese products in the United Kingdom, the Republic of Ireland,
Colombia, Ecuador, Peru and Panama including the use of the GroceryCo Marks
“Kraft Mac & Cheese” and “Kraft Easy Mac” for such products.

(c) Perpetual License of Certain GroceryCo Marks to SnackCo IPCo. Subject to the
terms and conditions of this Agreement, GroceryCo IPCo hereby grants to SnackCo
IPCo as from the Distribution Date a perpetual, exclusive, fully-paid,
royalty-free and nontransferable (except as expressly permitted herein) license
to use and display in the following jurisdictions the

 

20



--------------------------------------------------------------------------------

following GroceryCo Marks on SnackCo Products existing on the Distribution Date
on which such GroceryCo Marks appear on such date in such jurisdictions (except
as set forth in Section 3.1(c)(v) below) and on any substantially similar
SnackCo Products and flankers and product line extensions of such SnackCo
Products developed by or on behalf of the SnackCo Business or any member of the
SnackCo Group after the Distribution Date and in connection with the production,
manufacturing, marketing, advertising, promotion, distribution and sale of such
SnackCo Products in such jurisdictions:

(i) “Miracel”/“Miracle Whip” in the European Union;

(ii) “Cheez Whiz” in Venezuela, Philippines, and Mexico;

(iii) “Calumet” in the Philippines;

(iv) “MiO” in Puerto Rico and Virgin Islands;

(v) “Kool-Aid” in the Caribbean Countries on any SnackCo Products for all
beverages and beverage mixes or ingredients for beverages in any form,
regardless of whether the SnackCo Product existed on the Distribution Date; and

(vi) “Jell-O” in Mexico.

(d) Ten-Year License of “Lunchables” to SnackCo IPCo. Subject to the terms and
conditions of this Agreement, GroceryCo IPCo hereby grants to SnackCo IPCo from
the Distribution Date until the tenth anniversary of the Distribution Date an
exclusive, fully-paid, royalty-free and nontransferable (except as expressly
permitted herein) license to use and display in the United Kingdom and the
Republic of Ireland the “Lunchables” GroceryCo Mark in the same relative size or
smaller on the principle display panel as used on the Distribution Date on
convenience meal SnackCo Products existing on the Distribution Date on which the
“Lunchables” GroceryCo Mark appears in the United Kingdom and the Republic of
Ireland in conjunction with the “Dairylea” SnackCo Mark on such date and on any
substantially similar convenience meal SnackCo Products and flankers and product
line extensions of such convenience meal SnackCo Products developed by or on
behalf of the SnackCo Business or any member of the SnackCo Group after the
Distribution Date and in connection with the production, manufacturing,
advertising, promotion, marketing, distribution and sale of such convenience
meal SnackCo Products in such jurisdictions.

(e) Two-Year License of Certain GroceryCo Marks to SnackCo IPCo. Subject to the
terms and conditions of this Agreement and except as otherwise provided in
Section 3.1(e)(viii), GroceryCo IPCo hereby grants to SnackCo IPCo from the
Distribution Date until the second anniversary of the Distribution Date an
exclusive, fully-paid, royalty-free and nontransferable license to use and
display in the following jurisdictions the following GroceryCo Marks in the same
relative size or smaller on the principle display panel as used on the
Distribution Date on SnackCo Products existing on the Distribution Date on which
such GroceryCo Marks appear on such date in such jurisdictions, including such
SnackCo Products that are sold in packaging sizes or flavors that are different
from the packaging sizes or flavors used prior to the Distribution Date, and in
connection with the production, manufacturing, advertising, promotion,
marketing, distribution and sale of such SnackCo Products in such jurisdictions:

 

21



--------------------------------------------------------------------------------

(i) “Miracel”/“Miracle Whip” in the Asia Pacific Countries, Panama and the CEEMA
Countries (excluding those CEE Countries which are member states of the European
Union as of the Distribution Date);

(ii) “Kool-Aid” in the LA ex-Caribbean Countries and the Asia Pacific Countries;

(iii) “Cracker Barrel” in the United Kingdom and the Republic of Ireland;

(iv) “Bull’s-Eye” in Germany, the United Kingdom and Australia;

(v) “Crystal Light” in the Caribbean Countries (excluding Puerto Rico);

(vi) “Country Time” in the Caribbean Countries, Central American Countries and
Asia Pacific Countries;

(vii) “Yuban” and “Sanka” in the Asia Pacific Countries (excluding Japan);

(viii) “Planters” for use on bar products in the United States (except that,
notwithstanding the foregoing, with respect to “Planters” the foregoing license
shall be non-exclusive and shall terminate on the first anniversary of the
Distribution Date); and

(ix) “Jell-O” in Saudi Arabia (except that, notwithstanding the foregoing, with
respect to “Jell-O” the foregoing license shall be non-exclusive and shall
terminate on the first anniversary of the Distribution Date).

(f) Five-Year License of GroceryCo Mark “Crystal Light” to SnackCo IPCo in
Puerto Rico. Subject to the terms and conditions of this Agreement, GroceryCo
IPCo hereby grants to SnackCo IPCo from the Distribution Date until the fifth
anniversary of the Distribution Date an exclusive (subject, for clarity, to
Section 2.10, including the third-party contracts set forth in Schedule L
hereto), fully-paid, royalty-free and nontransferable license to use and display
in Puerto Rico the GroceryCo Mark “Crystal Light” in the same relative size or
smaller on the principle display panel as used on the Distribution Date on
beverage SnackCo Products existing on the Distribution Date on which the
“Crystal Light” GroceryCo Mark appears in Puerto Rico on such date and on any
substantially similar beverage SnackCo Products and flankers and product line
extensions of such beverage SnackCo Products developed by or on behalf of the
SnackCo Business or any member of the SnackCo Group after the Distribution Date
and in connection with the production, manufacturing, advertising, promotion,
marketing, distribution and sale of such beverage SnackCo Products in Puerto
Rico. As of the second anniversary of this license, the GroceryCo Mark “Crystal
Light” shall not be used in Puerto Rico for any SnackCo Products other than
powdered beverages.

(g) Two-Year License of GroceryCo Marks Used for Ingredients to SnackCo IPCo.
Subject to the terms and conditions of this Agreement, GroceryCo IPCo hereby
grants to SnackCo IPCo from the Distribution Date until the second anniversary
of the Distribution Date a fully-paid, royalty-free and nontransferable license
to use and display in the following jurisdictions the following GroceryCo Marks
as an ingredient indicator in the same relative size or smaller on the principle
display panel as used on the Distribution Date on the SnackCo Products existing
on the Distribution Date on which such GroceryCo Marks appear as an ingredient
indicator on such date in such jurisdictions, including such SnackCo Products
that are sold in packaging sizes or flavors that are different from the
packaging sizes or flavors used prior to the Distribution Date and in connection
with the production, manufacturing, advertising, promotion, marketing,
distribution and sale of such SnackCo Products in such jurisdictions:

 

22



--------------------------------------------------------------------------------

(i) “Kraft” peanut butter and “Kraft” cheese in the United States and Canada;

(ii) “Cheez Whiz” in the United States and Canada; and

(iii) “Planters” in the United States;

The licenses granted to SnackCo IPCo in this Section 3.1(g) shall be exclusive
relative to third parties in the biscuits product category, provided that the
license granted in Section 3.1(g)(i) with respect to the use of “Kraft” cheese
shall be exclusive relative to third parties in the biscuits product category
and the aerosol cheese category.

(h) Three-Year License of Kraft Hexagon Logo and Flavorburst Logo for Signature
Lines in SnackCo Business to SnackCo IPCo. Subject to the terms and conditions
of this Agreement, GroceryCo IPCo hereby grants to SnackCo IPCo from the
Distribution Date until the third anniversary of the Distribution Date a
non-exclusive, fully-paid, royalty-free and nontransferable (except as expressly
permitted herein) license to use and display the Kraft Hexagon Logo and/or the
Flavorburst Logo, and any successor logo thereof adopted by GroceryCo, on the
packaging of SnackCo Products sold anywhere in the world on which the Kraft
Hexagon Logo and/or Flavorburst Logo appear on the signature line of such
SnackCo Products on the Distribution Date. SnackCo Entities that use the
Flavorburst Logo not only on the signature line of SnackCo Products but also on
SnackCo Business related business equipment and materials shall cease such use
by the third anniversary of the Distribution Date. Notwithstanding anything
contained herein to the contrary, SnackCo IPCo agrees that “Kraft Foods” will be
removed from all “Distributed by” and similar signature lines no later than
three (3) years from the Distribution Date or such earlier date on which such
removal may be required under local applicable regulations or other Laws.
SnackCo IPCo shall be entitled to replace in its sole discretion the Kraft
Hexagon Logo and/or the Flavorburst Logo that appear on SnackCo Products with
any logo other than the Kraft Hexagon Logo or the Flavorburst Logo (or any logo
identical or confusingly similar thereto) at any time within the three-years
after the Distribution Date. Notwithstanding the foregoing, if, subject to
Section 3.7 of this Agreement and Section 4.6 of the Separation Agreement, the
license granted in this Section 3.1(h) is assigned or otherwise transferred by
the Licensee to a third party, the term of such license following such
assignment or other transfer shall be limited to the shorter of (A) the
remaining term of the original three-year license term or (B) twelve (12) months
from the date of such assignment or other transfer.

(i) Three-Year License of Kraft GroceryCo Trademark as an Umbrella Brand on
SnackCo Products to SnackCo IPCo. Subject to the terms and conditions of this
Agreement, GroceryCo IPCo hereby grants to SnackCo IPCo from the Distribution
Date until the third anniversary of the Distribution Date a non-exclusive,
fully-paid, royalty-free and nontransferable (except as expressly permitted
herein) license to use and display in all jurisdictions the Kraft GroceryCo
Trademark as an umbrella brand in the same relative size or smaller on the
principle display panel as used on the Distribution Date on the packaging of
SnackCo Products (e.g. on processed cheese in Germany and Spain, or “Kraft
Philadelphia” or “Kraft Vegemite” or “Kraft

 

23



--------------------------------------------------------------------------------

Miracel Whip”). For the avoidance of doubt, when the Kraft GroceryCo Trademark
is used in conjunction with a SnackCo Primary Brand or a GroceryCo Primary
Brand, the Kraft GroceryCo Trademark is considered to be an umbrella brand (e.g.
“Kraft Philadelphia” or “Kraft Vegemite” or “Kraft Miracel Whip” or “Kraft
Sottilette”). SnackCo Entities’ use of the Kraft GroceryCo Trademark shall
appear in the same relative size or smaller than its use on each particular
product on the Distribution Date.

(j) Two-Year License of Kraft GroceryCo Trademark for Company Names of SnackCo
Entities.

(i) Subject to the terms and conditions of this Agreement, GroceryCo IPCo hereby
grants to SnackCo IPCo the right to grant sublicenses to SnackCo Entities that
are selling SnackCo Products or that are otherwise customer facing SnackCo
Entities from the Distribution Date until the second anniversary of the
Distribution Date a non-exclusive, fully-paid, royalty-free and nontransferable
license to use and display the Kraft GroceryCo Trademark as a constituent
component of their company names existing on the Distribution Date (e.g. “Kraft
Foods Pakistan Limited”) anywhere in the world in connection with the SnackCo
Business and related business equipment and materials (e.g. letterheads,
business cards, corporate websites, company signs etc.) that are reasonably
required to operate the SnackCo Business; provided that, with respect to the
SnackCo Entity Kraft Foods Venezuela, C.A., the term of the foregoing license
shall be as set forth in Section 3.1(j)(iv). Notwithstanding the obligation to
phase-out packaging, promotion or marketing materials pursuant to Section 3.5,
for reasonable quantities of such business equipment and materials that display
the SnackCo Entities’ respective company names that include the Kraft GroceryCo
Trademark as a constituent component and were already printed and existing on
the second anniversary of the Distribution Date, GroceryCo IPCo hereby grants to
the respective SnackCo Entities a period to use and display such materials until
they are fully exhausted of up to twelve (12) months following the end of the
two-year license period.

(ii) SnackCo IPCo agrees that each of the SnackCo Entities that uses the Kraft
GroceryCo Trademark as a constituent component of its company name as at the
Distribution Date and that sells SnackCo Products or otherwise is customer
facing will remove the Kraft GroceryCo Trademark from its company name no later
than two (2) years from the Distribution Date, unless the new company name that
it intends to adopt as a replacement for its existing name that includes the
Kraft GroceryCo Trademark as a constituent component is for any reason not
available for use or is challenged by a third party in the jurisdiction in which
it is organized. In such an event, SnackCo IPCo shall inform GroceryCo IPCo no
later than thirty (30) days prior to the end of the two-year license period
about such an instance, in which case the respective SnackCo Entity shall be
entitled to continue to use the Kraft GroceryCo Trademark as a constituent
component of its company name in connection with the SnackCo Business and
related packaging, promotion or any other materials that are reasonably required
to operate the SnackCo Business for an additional period of twelve (12) months
following the end of the two-year license period. At the expiration of such
additional period of twelve (12) months following the end of the two-year
license period, all use of the Kraft GroceryCo Trademark as a constituent
component of a company name by any SnackCo Entity that sells SnackCo Products or
otherwise is customer facing and all use of any such related packaging,
promotion or any other materials by such SnackCo Entity shall cease.

 

24



--------------------------------------------------------------------------------

(iii) For the avoidance of doubt, the parties agree that SnackCo Entities that
do not sell SnackCo Products or otherwise are not customer facing (e.g. dormant
companies, holding companies, and intellectual property holding companies (other
than Kraft Foods Global Brands LLC)) on the Distribution Date and have the Kraft
GroceryCo Trademark as a constituent component in their company names anywhere
in the world in connection with the SnackCo Business, including without
limitation the SnackCo Entities set forth in Schedule N hereto, may retain such
a company name for an indefinite period, unless such a SnackCo Entity becomes
active in selling SnackCo Products or becomes otherwise customer facing in which
case Section 3.1 (j)(i) and (ii) shall apply as from the date the SnackCo Entity
commences selling of SnackCo Products or otherwise becomes customer facing.
Without limitation to the foregoing, following the expiration dates set forth in
this Section 3.1(j) and upon the reasonable request of GroceryCo IPCo, SnackCo
IPCo shall reasonably cooperate with GroceryCo IPCo to remove the Kraft
GroceryCo Trademark from or de-register the corporate name, d/b/a (doing
business as) or the like of any member of the SnackCo Group specifically
requested by GroceryCo if the existence of such name is blocking a GroceryCo
Entity from incorporating, qualifying to do business, or otherwise adopting or
using a company name that includes the Kraft GroceryCo Trademark; provided that
such GroceryCo Entity has received a communication from the relevant government
or regulatory authority that such name of such member of the SnackCo Group is
blocking such name of such member of the GroceryCo Group.

(iv) The term of the license granted in Section 3.1(j)(i) with respect to the
SnackCo Entity Kraft Foods Venezuela, C.A. shall be from the Distribution Date
until (x) the third anniversary of the Distribution Date if GroceryCo IPCo
provides notice to SnackCo IPCo within two (2) years of the Distribution Date
that GroceryCo IPCo intends (through an Affiliate or other licensee) to enter
the Venezuelan market (y) the fourth anniversary of the Distribution Date if
GroceryCo IPCo does not provide notice to SnackCo IPCo pursuant to the foregoing
(x) but provides notice to SnackCo IPCo within three (3) years from the
Distribution Date that GroceryCo IPCo intends (through an Affiliate or other
licensee) to enter the Venezuelan market, or (z) the fifth anniversary of the
Distribution Date if neither of the foregoing (x) or (y) occurs.

(k) License Grant to GroceryCo Brand-Related Copyrights to SnackCo IPCo. Subject
to the terms and conditions of this Agreement, GroceryCo IPCo hereby grants to
SnackCo IPCo as from the Distribution Date a non-exclusive, fully-paid,
royalty-free and nontransferable (except as expressly permitted herein) license
of the GroceryCo Brand-Related Copyrights to copy, publicly display, publicly
perform, distribute and prepare derivative works based on any advertising,
packaging and promotion materials (and derivatives thereof) that are the subject
of the GroceryCo Brand-Related Copyrights and were used or exploited by the
SnackCo Business prior to the Distribution Date in connection with the
advertising, promotion, marketing or sale of SnackCo Products on which any of
the GroceryCo Marks licensed to SnackCo IPCo in Sections 3.1(a)-(g), Section 3.1
(i) or Section 3.1(l) appear (the “Licensed GroceryCo Copyright-Protected
Materials”). The term of the license of Licensed GroceryCo Copyright-Protected
Materials shall be co-terminus with the license of the GroceryCo Marks used on
the SnackCo Products to which the Licensed GroceryCo Copyright-Protected
Materials relate and the license of Licensed GroceryCo Copyright-Protected
Materials shall be exercisable in the same jurisdictions in which the related
license of GroceryCo Marks is exercisable and shall be assignable by SnackCo
IPCo to the same extent as the related license of GroceryCo Marks is assignable
by SnackCo IPCo under this Agreement.

(l) License to Grant Sublicenses to Certain Third-Party Partners. Subject to the
terms and conditions of this Agreement, GroceryCo IPCo hereby grants to SnackCo
IPCo, for the term lengths set forth below (which such term lengths, for
clarity, shall each be subject to Section 2.10), a fully-paid, royalty-free,
nontransferable (except as expressly permitted herein) license solely to grant
sublicenses to the following Persons that are licensed to use the applicable
GroceryCo Marks as of the Distribution Date:

 

25



--------------------------------------------------------------------------------

(i) “Yuban” and “Sanka” coffee in Japan, with the right to sublicense to
Ajinomoto General Foods, Inc., and for a license and sublicense term that
commences on the Distribution Date and continues until, subject to Section 2.10,
the date on which SnackCo IPCo and its Affiliates cease to own substantially the
same or a greater percentage of Ajinomoto General Foods, Inc. as they own as of
the Distribution Date;

(ii) “Kraft” cheese, including, without limitation, cream cheese, processed
cheese, grated cheese, hard cheese and natural cheese, in Indonesia, with the
right to sublicense to P.T. Kraft Ultrajaya Indonesia, and for a license and
sublicense term that commences on the Distribution Date and continues until the
longer of (A) the tenth anniversary of the Distribution Date or (B) subject to
Section 2.10, the date on which SnackCo IPCo and its Affiliates cease to own
substantially the same or a greater percentage of P.T. Kraft Ultrajaya Indonesia
as they own as of the Distribution Date;

(iii) “Kraft” (including “Kraft Philadelphia”) cream cheese in Japan, with the
right to sublicense to Morinaga Milk Industries Co., Ltd., and for a license and
sublicense term that commences on the Distribution Date and is co-terminus with
the license granted to Morinaga Milk Industries Co., Ltd.; and

(iv) “Kraft”, “Planters” and “Mr. Peanut” for the “Biscuit Category” (as defined
in the technology and trademark license agreement for biscuits with Dong Suh
Foods Corporation, dated December 1, 2009), in Korea, with the right to
sublicense to Dong Suh Foods Corporation, and for a license and sublicense term
that commences on the Distribution Date and continues until the longer of
(A) the second anniversary of the Distribution Date or (B) subject to
Section 2.10, the date on which SnackCo IPCo and its Affiliates cease to own
substantially the same or a greater percentage of Dong Suh Foods Corporation as
they own as of the Distribution Date.

For the avoidance of doubt, each license and sublicense term set forth in
Section 3.1(l )(i), (ii) and (iv) above shall be subject to the provisions of
the operative agreement between SnackCo IPCo (or one of its Affiliates) and the
applicable sublicensee, and in the event of any inconsistent terms the
provisions of such operative agreement shall control over this Section 3.1(l).
Such sublicenses shall be of the same scope as the licenses of such GroceryCo
Marks that have been granted under the existing license agreements with such
Persons as of the Distribution Date. The license granted under this
Section 3.1(l) shall be exclusive to the extent that any of the sublicenses
described in the immediately preceding sentence are exclusive. The parties agree
that, subject to the following sentence, P.T. Kraft Ultrajaya Indonesia is
exempted from all obligations under this Agreement to change or eliminate the
component “Kraft” in its company name “P.T. Kraft Ultrajaya Indonesia” during
the lifetime of this joint venture except as otherwise contemplated in any
agreements related to this joint venture that are in existence as of the
Distribution Date. If any GroceryCo Entity has received a communication from the
relevant government or regulatory authority that the name “P.T. Kraft Ultrajaya
Indonesia” is blocking such GroceryCo Entity from incorporating, qualifying to
do business, or otherwise adopting or using a company name that includes the
Kraft GroceryCo Trademark, upon GroceryCo IPCo’s written request, SnackCo IPCo
shall, subject to Section 2.10, consult with P.T. Kraft Ultrajaya Indonesia and
request in good faith that P.T. Kraft Ultrajaya Indonesia reasonably cooperate
with GroceryCo IPCo to remove the “Kraft” component in its company name, d/b/a
(doing business as) or the like.

 

26



--------------------------------------------------------------------------------

(m) Related Logos and Tag Lines. For clarity, and unless expressly provided
otherwise herein, references to a specific GroceryCo Mark that is a Licensed
Trademark under this Section 3.1 shall include the logos, Sub-Brands, Trade
Dress, and tag lines (other than “Make Today Delicious” which is owned by
SnackCo IPCo) owned by a GroceryCo Entity as of the Distribution Date and used
in connection with such GroceryCo Mark in any product packaging immediately
prior to the Distribution Date.

(n) License of Certain GroceryCo Domain Names. Subject to the terms and
conditions of this Agreement, GroceryCo IPCo hereby grants to SnackCo IPCo from
the Distribution Date until the fifth anniversary of the Distribution Date a
non-exclusive, fully-paid, royalty-free and nontransferable (except as expressly
permitted herein) license to use the following GroceryCo Domain Names solely for
the purpose of forwarding or rerouting e-mail sent to addresses of any member of
the SnackCo Group that use such GroceryCo Domain Names (e.g., john.doe
@kraftasia.com) as at the Distribution Date to replacement e-mail addresses of
such SnackCo Group member:

(i) kraftasia.com;

(ii) krafteurope.com;

(iii) kraftintlhq.com; and

(iv) kraftla.com.

(o) Potential Two-Year License of GroceryCo Mark “MiO” to SnackCo IPCo in
Mexico. Solely if and to the extent that GroceryCo obtains a Trademark
registration in Mexico for the “MiO” GroceryCo Mark prior to the second
anniversary of the Distribution Date, subject to the terms and conditions of
this Agreement, GroceryCo IPCo hereby agrees to grant to SnackCo IPCo from the
date such Trademark registration is obtained until the second anniversary of the
Distribution Date an exclusive, fully-paid, royalty-free and nontransferable
license to use and display in Mexico the GroceryCo Mark “MiO” on liquid
concentrates and to enforce the MiO GroceryCo Mark against infringements as set
forth in Section 3.12; provided, however, that the foregoing license in this
Section 3.1(o) shall be exercised only in connection with products incorporating
the technology as licensed under, and shall earlier terminate upon the lapse of
the license grant to such technology as set forth in Section 5.1(d)(ii) of, the
Master Ownership and License Agreement Regarding Patents, Trade Secrets and
Related Intellectual Property, dated as of the Distribution Agreement, between
SnackCo IPCo and GroceryCo IPCo, among other parties.

Section 3.2 License Grants by SnackCo IPCo to GroceryCo IPCo.

(a) Two-Year License of Certain SnackCo Marks to GroceryCo IPCo. Subject to the
terms and conditions of this Agreement, SnackCo IPCo hereby grants to GroceryCo
IPCo from the Distribution Date until the second anniversary of the Distribution
date an exclusive, fully-paid, royalty-free and nontransferable license to use
and display in the United States, Canada and the Caribbean Countries the
following SnackCo Marks in the same relative size or smaller on the principle
display panel as used on the Distribution Date on GroceryCo Products existing on
the Distribution Date on which such SnackCo Marks appear on such date in such
jurisdictions including such GroceryCo Products that are sold in packaging sizes
or flavors that are different from the packaging sizes or flavors used prior to
the Distribution Date, and in connection with the production, manufacturing,
advertising, promotion, marketing, distribution and sale thereof in such
jurisdictions:

“Handi-Snacks” and “100 Calorie Banner Design.”

(b) Two-Year and Five-Year Licenses of Certain SnackCo Marks to GroceryCo IPCo.
Subject to the terms and conditions of this Agreement, SnackCo IPCo hereby
grants to GroceryCo IPCo for the license terms set forth below a fully-paid,
royalty-free (except as set forth below) and nontransferable license to use and
display in the NA Countries and the Caribbean Countries the following SnackCo
Marks in the same relative size or smaller on the

 

27



--------------------------------------------------------------------------------

principle display panel as used on the Distribution Date in connection with the
GroceryCo “Tassimo” business existing on the Distribution Date on which such
SnackCo Marks appear on such date in the NA Countries and the Caribbean
Countries including such “Tassimo” GroceryCo Products that are sold in packaging
sizes or flavors that are different from the packaging sizes or flavors used
prior to the Distribution Date, and in connection with the production,
manufacturing, advertising, promotion, marketing, distribution and sale thereof
in the NA Countries and the Caribbean Countries:

(i) from the Distribution Date until the second anniversary of the Distribution
Date the following European coffee and chocolate brands: “Café Hag,” “Jacobs,”
“Kenco,” “Mastro Lorenzo,” “Milka” and “Suchard”; and

(ii) from the Distribution Date until the fifth anniversary of the Distribution
Date the following European coffee and chocolate brands: “Carte Noire,”
“Cadbury” and “Cadbury Caramilk”; provided that the foregoing licenses to
“Cadbury” and “Cadbury Caramilk” shall be limited to Canada.

that are used on products currently sold in connection with the “Tassimo”
business conducted by the GroceryCo Business. GroceryCo Canada shall pay to
SnackCo IPCo or one of its Affiliates (as designated by SnackCo IPCo) a royalty
of two and a half percent (2.5%) of all net revenues of the GroceryCo Entities
for sales in Canada of GroceryCo Products bearing the SnackCo Marks licensed
under this Section 3.2(b). The licenses granted to GroceryCo IPCo in this
Section 3.2(b) shall be exclusive in the product category: single serve hot
beverages and on-demand brewing systems.

(c) Perpetual License of Certain SnackCo Marks to GroceryCo IPCo. Subject to the
terms and conditions of this Agreement, SnackCo IPCo hereby grants to GroceryCo
IPCo as from the Distribution Date a perpetual, exclusive (except in the case of
the “Sensible Solutions” SnackCo Mark, which is licensed on a non-exclusive
basis), fully-paid, royalty-free and nontransferable (except as expressly
permitted herein) license to use and display in the following jurisdictions the
following SnackCo Marks on GroceryCo Products existing on the Distribution Date
on which such SnackCo Marks appear in the following jurisdictions on such date
(except as set forth in Section 3.2(c)(iii) below) and on any substantially
similar GroceryCo Products and flankers and product line extensions of such
GroceryCo Products developed by or on behalf of the GroceryCo Business or any
member of the GroceryCo Group after the Distribution Date and in connection with
the production, manufacturing, advertising, promotion, marketing, distribution
and sale thereof in such jurisdictions:

(i) “Tang” in the NA Countries on any GroceryCo Products for all beverages and
beverage mixes or ingredients for beverages in any form, regardless of whether
the GroceryCo Product existed on the Distribution Date;

(ii) “Back to Nature” on shelf stable macaroni and cheese products in all
jurisdictions;

(iii) “Sensible Solutions” in the United States, Canada, and Caribbean
Countries; provided that GroceryCo IPCo complies in all respects with SnackCo’s
nutritional guidelines governing the use of “Sensible Solutions” and provides
SnackCo IPCo prior written notice of any assignment or transfer of the foregoing
license pursuant to Section 3.7.

 

28



--------------------------------------------------------------------------------

(d) Ten-Year License of SnackCo Mark “Tassimo” to GroceryCo IPCo in the NA
Countries and Caribbean Countries. The parties agree that SnackCo IPCo shall
grant to GroceryCo IPCo from the Distribution Date until the tenth anniversary
of the Distribution Date (or longer, if the Tassimo Systems Agreement is
renewed) an exclusive, fully-paid, royalty-free and nontransferable (except as
expressly permitted otherwise) license to use and display in the NA Countries
and the Caribbean Countries the SnackCo Mark “Tassimo” on single serve hot
beverages and on-demand brewing systems. The specific terms and conditions for
the use of the SnackCo Mark “Tassimo” by GroceryCo IPCo shall be set forth in
the Tassimo IP Agreement that shall exclusively govern such use of the SnackCo
Mark “Tassimo” by GroceryCo IPCo.

(e) Two-Year License of SnackCo Marks Used for Ingredients to GroceryCo IPCo.
Subject to the terms and conditions of this Agreement, SnackCo IPCo hereby
grants to GroceryCo IPCo from the Distribution Date until the second anniversary
of the Distribution Date a fully-paid, royalty-free, worldwide and
nontransferable license to use and display the “Oreo,” “Chips Ahoy!,” “Honey
Maid” and “Cadbury Caramilk” SnackCo Marks as an ingredient indicator on
GroceryCo Products in the same relative size or smaller on the principle display
panel as used on the Distribution Date on which such SnackCo Marks appear as an
ingredient indicator on such date in such jurisdictions, including such
GroceryCo Products that are sold in packaging sizes or flavors that are
different from the packaging sizes or flavors used prior to the Distribution
Date, and in connection with the production, manufacturing, advertising,
promotion, marketing, distribution and sale of such GroceryCo Products in such
jurisdictions. The licenses granted to GroceryCo IPCo in this Section 3.2(e)
shall be exclusive to the following extent: (i) the license to the “Oreo” and
“Chips Ahoy!” SnackCo Marks shall be exclusive only in the following product
categories: pudding, coffee, meal kits and no-bake desserts; (ii) the license to
the “Honey Maid” SnackCo Mark shall be exclusive only in the following product
category: no-bake desserts; and (iii) the license to the “Cadbury Caramilk”
SnackCo Mark shall be exclusive only in the following product category: hot
beverages (other than Tassimo single serve hot beverages and on demand brewing
systems as set forth in Section 3.2(b)(ii)). For the avoidance of doubt, the
licenses granted under, and the exclusivity described in, this Section 3.2(e),
shall be subject to Section 2.10.

(f) Two-Year License of “Oreo” for “Kraft Mac & Cheese” to GroceryCo IPCo.
Subject to the terms and conditions of this Agreement, SnackCo IPCo hereby
grants to GroceryCo IPCo from the Distribution Date until the second anniversary
of the Distribution Date a non-exclusive, fully-paid, royalty-free, worldwide
and nontransferable license to use and display the “Oreo” SnackCo Mark in the
same relative size or smaller on the principle display panel as used on the
Distribution Date on the “Oreo” shaped GroceryCo Product “Kraft Mac & Cheese” in
connection with the production, manufacturing, advertising, promotion,
marketing, distribution and sale thereof.

(g) License Grant to SnackCo Brand-Related Copyright-Protected Materials to
GroceryCo IPCo. Subject to the terms and conditions of this Agreement, SnackCo
IPCo hereby grants to GroceryCo IPCo as from the Distribution date a
non-exclusive, fully-paid, royalty-free and nontransferable (except as expressly
permitted herein) license of the SnackCo Brand-Related

 

29



--------------------------------------------------------------------------------

Copyrights to copy, publicly display, publicly perform, distribute and prepare
derivative works based on any advertising, packaging and promotion materials
(and derivatives thereof) that are the subject of the SnackCo Brand-Related
Copyrights and were used or exploited by the GroceryCo Business prior to the
Distribution in connection with the advertising, promotion, marketing or sale of
GroceryCo Products on which any of the SnackCo Marks licensed to GroceryCo in
Sections 3.2(a), (b), (c) or (f) appear (the “Licensed SnackCo
Copyright-Protected Materials”). The term of the license of Licensed SnackCo
Copyright-Protected Materials shall be co-terminus with the license of the
SnackCo Marks used on the GroceryCo Products to which the Licensed SnackCo
Copyright-Protected Materials relate and the license of Licensed SnackCo
Copyright-Protected Materials shall be exercisable in the same jurisdictions in
which the related license of SnackCo Marks is exercisable and shall be
assignable by GroceryCo IPCo to the same extent as the related license of
SnackCo Marks is assignable by GroceryCo IPCo under this Agreement.

(h) Related Logos and Tag Lines. For clarity, and unless expressly provided
otherwise herein, references to a specific SnackCo Mark that is a Licensed
Trademark under this Section 3.2 shall include the logos, Sub-Brands, Trade
Dress and tag lines (excluding “Make Today Delicious”) owned by a SnackCo Entity
as of the Distribution Date and used in connection with such SnackCo Mark in any
product packaging immediately prior to the Distribution.

(i) Phase-Out for Make Today Delicious. Subject to the terms and conditions of
this Agreement, SnackCo IPCo hereby grants to GroceryCo IPCo from the
Distribution Date until the third anniversary of the Distribution Date a
non-exclusive, fully-paid, royalty-free and non-transferable license to use and
display the MAKE TODAY DELICIOUS tag line in those jurisdictions where this tag
line is in use as at the Distribution Date.

Section 3.3 Extension of Scope of License Grant; Sub-Brands; Protection of
Perpetually Licensed Trademarks.

(a) If a Perpetual Licensee desires to request that a perpetually Licensed
Trademark be extended to a new product category to which the license of such
Licensed Trademark does not then extend or if a Licensee, whose Licensed
Trademark grant is for more than three (3) years, desires to adopt and use a
Sub-Brand owned by GroceryCo IPCo or SnackCo IPCo, as the case may be, with
respect to a Licensed Trademark with which such Sub-Brand is used by the
Licensor, the Licensee may request that the Licensor extends such license to
such new product category or permit the Licensee to adopt and use such Sub-Brand
and that the Licensor files a Trademark application with respect to such new
product category or new Sub-Brand in jurisdictions specified by the Licensee for
which the Licensee would have rights hereunder, provided that the Licensor may
grant or deny any such request in its sole discretion. The Licensor shall use
reasonable efforts to respond to any such request within sixty (60) days. If the
Licensee makes any such request to the Licensor, the Licensee, at its sole cost,
shall first perform all appropriate Trademark clearance searches with respect to
the new Sub-Brand or the use of such Licensed Trademark with such new product
category or such Sub-Brand and provide Licensor with a complete copy of the
results of and conclusions with respect to such searches at the time the
Licensee makes any such request to extend a license to a new product category or
to adopt and use a new Sub-Brand. If the Licensor grants such request, the
Licensee shall reimburse

 

30



--------------------------------------------------------------------------------

the Licensor for all filing fees and other reasonable costs and expenses
incurred by the Licensor in connection with filing and prosecuting any new
Trademark applications with respect to a new Sub-Brand or the extension of such
Licensed Trademark to such new product category and defending any challenges to
the new applications or registrations that are brought against the Licensor by a
third party. After granting any such request, the Licensor may withdraw or
abandon any such Trademark application only for good cause and only after prior
consultation with the Licensee in good faith.

(b) A Perpetual Licensee shall be entitled to request the Licensor (i) to file
new Trademark applications for new goods relating to the perpetually Licensed
Trademark or any Sub-Brand associated with the perpetually Licensed Trademark
that was previously adopted by the Licensor in jurisdictions in which such
Licensor owns such Sub-Brand hereunder or (ii) to undertake other reasonable
measures relating to the protection or defense of such Licensed Trademark or
Sub-Brand if and when such Trademark applications and measures are reasonably
necessary to achieve the Perpetual Licensee’s business goals or to maintain or
broaden the protection of such Licensed Trademark or Sub-Brand, in each case as
permitted under this Agreement, and the Licensor shall reasonably cooperate with
the Perpetual Licensee in connection with any such request. No such request to
file any new Trademark application shall be made by the Perpetual Licensee
unless the Perpetual Licensee, at its sole cost, shall have first performed all
appropriate Trademark clearance searches with respect to the new Trademark
applications requested to be filed and shall have provided the Licensor with a
complete copy of the results of and conclusions with respect to such searches.
The Licensor shall notify the Perpetual Licensee within sixty (60) days whether
the Licensor approves the filing of the requested Trademark applications or take
other measures requested by the Perpetual Licensee with respect to the
protection or defense of such Licensed Trademark. Such approval shall only be
denied, if the Licensor has received legal advice from a reputable outside law
firm indicating that the filing of such Trademark application or the taking of
such measures, if challenged by a third party, reasonably could be expected to
result in litigation or opposition proceedings in which a decision adverse to
the Licensor would be reached. Upon approval of the Perpetual Licensee’s
request, the Licensor shall promptly use commercially reasonable efforts to
carry out any such requests provided that the Perpetual Licensee shall reimburse
the Licensor for all reasonable costs and expenses associated with filing such
Trademark applications (including any costs of prosecuting such Trademark
applications and defending any challenges or claims of infringement brought by
third parties as a result of filing such Trademark applications) or taking the
measures that Licensee may request. Licensor shall prosecute such Trademark
applications and defend any such challenges or claims of infringement brought by
third parties as a result of filing such Trademark applications or, if and to
the extent applicable to the Licensor, otherwise adopting the applicable new
Trademark or Sub-Brand in accordance with the Perpetual Licensee’s reasonable
direction, and shall cooperate and consult with the Perpetual Licensee in
connection therewith, subject to the Perpetual Licensee continuing to reimburse
the Licensor for all reasonable costs and expenses incurred by the Licensor in
connection therewith.

Section 3.4 Reversion. If a Licensee or its Affiliates cease the sale of
products bearing a Licensed Trademark that is licensed under the

(i) ten-year license of the Kraft GroceryCo Trademark granted to SnackCo IPCo
pursuant to Section 3.1(a);

 

31



--------------------------------------------------------------------------------

(ii) perpetual license of certain GroceryCo Marks granted to SnackCo IPCo
pursuant to Section 3.1(c);

(iii) ten-year license of the “Lunchables” GroceryCo Mark to SnackCo IPCo
pursuant to Section 3.1(d);

(iv) five-year license of the “Carte Noire,” “Cadbury” and “Cadbury Caramilk”
SnackCo Marks granted to GroceryCo IPCo pursuant to Section 3.2(b)(ii); or

(v) perpetual license of certain SnackCo Marks granted to GroceryCo IPCo
pursuant to Section 3.2(c);

in any jurisdiction to which the license of such Licensed Trademark extends, the
license in such jurisdiction shall terminate and shall revert to the Licensor.
Notwithstanding the foregoing, (x) the licenses referenced in Section 3.4(iv)
above shall not terminate and revert to SnackCo IPCo unless GroceryCo IPCo or
its Affiliates have ceased the sales of products bearing the applicable SnackCo
Mark in both the United States and Canada and (y) the perpetual license for
“Back to Nature” referenced in Section 3.4(v) above shall terminate and revert
to SnackCo IPCo in all jurisdictions in its entirety if GroceryCo IPCo or its
Affiliates have ceased the sales of products bearing such SnackCo Mark in the
United States. If any of the foregoing events occur, the Licensee shall provide
prompt written notice to the Licensor thereof and the license granted under this
Agreement to such Licensed Trademark in such jurisdiction thereupon shall cease.
A Licensee shall be deemed to have ceased the sale of products bearing a
Licensed Trademark in a jurisdiction if such Licensee and its Affiliates has not
sold products bearing such Licensed Trademark in such jurisdiction for a
continuous period of twelve (12) months, unless such lack of sales is
attributable to a force majeure event that is outside the reasonable control of
the Licensee and its Affiliates. If a Licensor believes that a Licensed
Trademark no longer is being used in connection with the sale of product by the
Licensee and its Affiliates in a particular jurisdiction, the Licensor may
provide written notice to the Licensee that, unless the Licensee provides to the
Licensor within thirty (30) days after receipt of such notice reasonable
substantiation that the Licensee or its Affiliates is continuing to sell, or is
prevented by a force majeure event that is outside the reasonable control of the
Licensee and its Affiliates from selling, products bearing such Licensed
Trademark in the jurisdiction specified in the notice, the Licensee shall be
deemed to have ceased all sales of products bearing such Licensed Trademark in
such jurisdiction(s), and the license granted to the Licensee to use such
Licensed Trademark in such jurisdiction shall terminate.

Section 3.5 Obligation to Phase-Out Use.

(a) Upon any termination or expiration of any license of a Licensed Trademark
granted under Sections 3.1, 3.2 and 3.6, the Licensee agrees (i) to discontinue,
and cause each of its Affiliates to discontinue, the production of packaging,
promotion and marketing materials that display such Licensed Trademark and
(ii) to cease all advertising, couponing and any other consumer-directed
marketing or promotion activity making use of such Licensed Trademark. During
the twelve (12) month period following any such termination or expiration of any
such license of a Licensed Trademark, the Licensee shall have the right (i) to
sell any finished goods bearing the Licensed Trademark held as inventory on the
date of such termination or expiration and (ii) to produce products bearing such
Licensed Trademark to the extent necessary to exhaust all packaging materials
existing at the time of such termination or expiration and in connection
therewith to use such packaging materials and sell such products as finished
goods. Each party

 

32



--------------------------------------------------------------------------------

agrees that it and its Affiliates will not produce or authorize the production
of any products or packaging materials bearing a Licensed Trademark licensed to
such party with an intent that such quantities be in excess of the quantity that
reasonably would be expected to be sold prior to the termination or expiration
of the license of such Licensed Trademark and such party shall have no rights
under this Section 3.5 following the termination or expiration of the relevant
license to sell any such product or use any such packaging materials in excess
of such quantity. Except as contemplated above in this Section 3.5, all use of a
Licensed Trademark by the Licensee shall cease upon the termination or
expiration of the license of such Licensed Trademark. For the avoidance of
doubt, the rights and obligations set forth in this Section 3.5 shall apply to
the sublicensees of SnackCo IPCo set forth in Section 3.1(l), subject to
Section 2.10.

(b) If the Licensee intends to transition the name of a product from a Licensed
Trademark to a new trademark or brand name after the expiration or termination
of the Trademark license, the Licensee shall be entitled to announce such
transition of a product name prior to the expiration or termination of the
Trademark license in advertising, marketing and sales materials. The Licensee
may announce such transition of a product name on the product packaging and
shall be permitted to reasonably reduce the prominence of the logos of the
Licensed Trademarks as they appear on such packaging in furtherance of such
transition, provided that no so labeled products are shipped to customers or
distributors after the expiration or termination of the Trademark license
(except during the twelve (12) month period provided for in Section 3.5(a)). The
announcement of the transition of a product name in advertising, marketing,
sales materials and product packaging shall be unobtrusive and shall not
denigrate or tarnish the image and reputation of the Licensed Trademark or
impair or aggravate a potential market entry by the Licensor after the
expiration or termination of the Trademark license.

Section 3.6 License for Use in Connection with Recipe Ingredients, Consumer
Websites and Social Media.

(a) Use of Trademarks in Ingredient Lists of Recipes. For a period of two
(2) years from the Distribution Date, both parties may continue to use any
Trademark owned by the other party for the limited purpose of identifying
ingredients in a list of ingredients in recipes existing as at the Distribution
Date. Upon expiration of this license period, both parties shall remove all use
of logos, fanciful fonts, and other branding of the other party’s Trademarks in
all ingredient lists but may continue to use the other party’s word Trademark
alone in ingredient lists for its recipes.

(b) Use of Trademarks in Recipe Titles and Recipe Collections. For a period of
two (2) years from the Distribution Date, both parties may continue to use the
other party’s Trademarks in the titles of recipes or recipe collections existing
as at the Distribution Date. By way of example, GroceryCo IPCo may continue to
use a recipe title such as “OREO Cheesecake” and SnackCo IPCo may continue to
use “Velveeta Party Dip” for two years after the Distribution Date in any media,
including packaging, other print, digital, etc. Upon expiration of this license
period, all such use of the other party’s Trademarks in the titles of recipes or
recipe collections shall cease. From the Distribution Date, neither party nor
its Affiliates shall create new recipes or recipe collections using the other
party’s Trademarks without first obtaining the prior written consent of the
other party.

 

33



--------------------------------------------------------------------------------

(c) Phase out of SnackCo Marks on Kraft Foods’ Consumer Websites/Social Media
Platforms. For a period of two (2) years from the Distribution Date, GroceryCo
IPCo may continue its use of the SnackCo Marks existing on the Distribution
Date, including any and all package shots, on its consumer-directed U.S. and
Canadian web sites and social media platforms (e.g., kraftfoods.com,
kraftcanada.com, YouTube, Facebook, etc.) including tagging in recipes and site
content. GroceryCo IPCo’s use of the SnackCo Marks for this two-year phase out
period shall not expand or deviate in any material aspect from use of the
SnackCo Mark on such sites existing as at the Distribution Date. Notwithstanding
the foregoing, nothing in this Section 3.6 shall prevent GroceryCo IPCo from
exercising its other license rights under this Agreement or shall prevent the
parties from entering into a separate agreement to allow the advertising or
integration of content on such sites.

Section 3.7 Assignment and Sublicensing.

Notwithstanding the restrictions as to license periods set out in
Section 3.1(a), the licenses granted in Sections 3.1(a), (c), (d), (h) (to the
extent permitted by applicable Law), (i) and (l), and Section 3.1(k) as it
relates to Sections 3.1(a), (c), (d), (h), (i) and (l) and Section 3.2(c), and
Section 3.2(g) as it relates to Sections 3.2(c), may be assigned or otherwise
transferred by SnackCo IPCo and GroceryCo IPCo as Licensee, as applicable, in
connection with the sale of all or substantially all of the assets or business
of such party or such party’s Affiliates or upon a change of control of such
party or such party’s Affiliates (whether by merger, stock purchase or
otherwise, which shall be deemed an assignment or other transfer for purposes of
this Section 3.7 and Section 3.8) or the sale of a product line (in one or more
geographies) and related brand rights, subject to compliance with Section 3.8 of
this Agreement and Section 4.6 of the Separation Agreement, to the extent
applicable. The licenses granted in Sections 3.1(b), (e), (f) and(g) and
Section 3.1(k) as it relates to Sections 3.1(b), (e), (f) and (g), and Sections
3.2(a), (b), (e) and (f) and Section 3.2(g) as it relates to Sections 3.2(a),
(b), (e) and (f) shall not be assigned or otherwise transferred by SnackCo IPCo
or GroceryCo IPCo as Licensee, as applicable, without the prior written consent
of the other party, which consent may be withheld or delayed for any reason or
no reason at all. The licenses granted in Section 3.1, 3.2 and 3.6 hereof may be
sublicensed by SnackCo IPCo and GroceryCo IPCo, respectively, to their
Affiliates and to any joint venture in which SnackCo IPCo or GroceryCo IPCo or
an Affiliate thereof, as applicable, holds not less than a fifty percent
(50%) interest, and, in the case of perpetual licenses (other than with respect
to the license for “Back to Nature” granted pursuant to Section 3.2(c)(ii)), to
third parties without consent of the other party and, in the cases of licenses
other than perpetual licenses, to third parties with the prior written consent
of the other party (except as otherwise provided below in this Section 3.7). Any
such sublicense of licenses that are not perpetual licenses to a joint venture
in which SnackCo IPCo or GroceryCo IPCo or an Affiliate, as applicable, holds
less than a fifty percent (50%) interest shall require the Licensor’s prior
written consent which shall not be unreasonably withheld or delayed. In the case
of licenses that are not perpetual, the licenses granted in Section 3.1, 3.2 and
3.6 hereof may be sublicensed by SnackCo IPCo and GroceryCo IPCo to third
parties without the consent of the other party in connection with the operation
of the business of the Licensee and its Affiliates in the ordinary course of
business, but not for the independent use of such third parties (i.e., solely as
reasonably necessary for Licensee and its Affiliates to manufacture, market, and
sell products, such as sublicenses for purposes of contract manufacturing but
not to permit such manufacturer to distribute and sell to third parties such
products). In all cases of an assignment (or other transfer) or grant of a
sublicense under this

 

34



--------------------------------------------------------------------------------

Section 3.7 (including sublicenses existing on the Distribution Date, subject to
Section 2.10), the Licensee shall ensure that the assignee or sublicensee
complies with all terms and conditions of this Agreement with respect to the
applicable Licensed Trademark(s), including, to the extent applicable,
Section 3.8. For the avoidance of doubt, this Section 3.7 shall not apply to any
assignment (or other transfer) pursuant to a third party agreement signed prior
to the Distribution Date.

Section 3.8 Quality Standards and Control.

(a) The parties acknowledge that the Trademarks licensed hereunder have
established valuable goodwill and that it is important to the parties that this
valuable goodwill and reputation be preserved. Accordingly, the parties agree
that the products with which the Licensed Trademarks are used by a party or its
Affiliates, as Licensee, shall for the term of the respective Trademark license
meet quality standards that are substantially equivalent to or higher than those
standards maintained by Kraft Foods Inc. and its Subsidiaries immediately prior
to the Distribution Date. Each party covenants and agrees that all of its and
its Affiliates’ activities in connection with such Trademarks licensed to it by
the other party will be conducted in conformity with all applicable Laws. In
case a Licensed Trademark is used as an ingredient indicator on the packaging of
a certain product, the Licensee shall purchase the indicated ingredient(s) from
the Licensor or one of its Affiliates, or from a company designated and approved
by the Licensor or one of its Affiliates.

(b) If SnackCo IPCo assigns or otherwise transfers or sublicenses under
Section 3.1(a), (c) (solely with respect to “Miracel”/“Miracle Whip” or “Cheez
Whiz”), (d) (with respect to “Lunchables”), or (i) to a third party any rights,
the parties agree that the quality control guidelines set forth in Schedule G,
as may be amended in accordance with this Section 3.8(b), will thereafter be
applicable to such sublicensee or assignee and no assignment or sublicensing of
any such rights by SnackCo IPCo shall be effective unless the assignee or
sublicensee expressly agrees to adhere to the applicable quality control
guidelines set forth in Schedule G, as may be amended in accordance with this
Section 3.8(b), with respect to use of the relevant Licensed Trademarks. All use
of the “Back to Nature” SnackCo Marks by GroceryCo IPCo shall be subject to
GroceryCo IPCo’s compliance with the quality control guidelines applicable to
such use set forth in Schedule J, as may be amended in accordance with this
Section 3.8(b). A Licensor shall only provide amended quality control guidelines
under this Section 3.8(b) that also are generally applicable to the Licensor and
its Affiliates or their other licensees, and such amended guidelines shall not
require the Licensee or its Affiliates, sublicensees or assigns to make
substantial modifications to facilities or capital expenditures except to the
extent required by applicable Law and shall not conflict with the express
provisions of this Agreement.

(c) Each party reserves all rights of reasonable review and inspection which are
necessary to monitor and confirm compliance with Sections 3.8(a) and, as
applicable, 3.8(b) with respect to the Licensed Trademarks it is licensing to
the other party hereunder. In addition, upon reasonable written request by the
Licensor from time to time, the Licensee shall furnish to the Licensor, for its
inspection, samples of products or materials that bear or are used in connection
with the Licensed Trademarks and other information relating to the scope of
usage of Licensed Trademarks by the Licensee thereof, including information
regarding the jurisdictions in which the Licensed Trademark is then being used
by the Licensee and a description of how the Licensed Trademarks are being used.
The Licensor shall have the right to direct such other party

 

35



--------------------------------------------------------------------------------

to immediately cease any particular use of such Licensed Trademark that Licensor
reasonably determines is inconsistent with the rights granted to Licensee
hereunder and that has or reasonably could be expected to have a material and
detrimental effect on the value, reputation or goodwill of such Licensed
Trademark, or that would otherwise denigrate in any material respect the image
and reputation of the Licensor, and such other party shall comply with such
directions reasonably given by the Licensor in accordance with the foregoing.

(d) Form of Use of Licensed Trademarks.

(i) Prior to a Licensee changing in any material respect the font, color or
label look of a Licensed Trademark (other than Trademarks that are licensed on a
perpetual basis and, to the extent permitted under Sections 2.1(a)(iv) and
2.1(b)(iv), Sub-Brands and Trade Dress) that appears in the principal display
panel of a product sold by the Licensee or its Affiliates, the Licensee shall
obtain the prior written approval of the Licensor and such approval shall not be
unreasonably withheld or delayed. In order to enable the Licensor to review
whether such change intended by the Licensee of the font, color or label look of
a Licensed Trademark constitutes a material deviation from the materials used by
Kraft Foods Inc. and its Subsidiaries prior to the Distribution Date, the
Licensee shall submit at least twenty (20) Business Days in advance of the
proposed date of such use to the Licensor representative samples of advertising,
promotional or marketing materials or collateral materials depicting the
intended modification(s) of the Licensed Trademark for the Licensor’s written
approval. For the avoidance of doubt, the Licensor may deny such approval in
particular, if such intended change of the font, color or label look of a
Licensed Trademark could jeopardize the recognition that the Licensed Trademark
was used in the registered form. The Licensee shall not submit requests for
changes of the Kraft GroceryCo Trademark or the “Back to Nature” SnackCo Mark.

(ii) All usages of the Kraft GroceryCo Trademark shall comply with the usage
guidelines therefor attached as Schedule I as such usage guidelines are
hereafter amended by GroceryCo IPCo in its discretion upon reasonable advance
written notice to SnackCo IPCo and all usages of the “Back to Nature” SnackCo
Mark shall comply with the Trademark usage guidelines therefor attached as
Schedule J as such usage guidelines are hereafter amended by SnackCo IPCo in its
discretion upon reasonable advance written notice to GroceryCo IPCo; provided
that such amended usage guidelines are generally applicable to the Licensor and
its Affiliates and their other licensees and do not conflict with the express
provisions of this Agreement. Except for Licensed Trademarks that a Licensee
uses under a perpetual license, wherever the Licensee’s name or logo appears on
the packaging (and, where reasonably practicable on promotional or advertising
materials), a legend substantially in the form of the following legend as
reference to the Trademark license shall be made following any assignment of any
license granted hereunder pursuant to Section 3.7 or within a reasonable time
after the Licensor may request the Licensee to do so:

“………” (insert the Licensed Trademark) is used under license from the registered
trademark owner, “………….” (insert trademark owner, city, state and country)

 

36



--------------------------------------------------------------------------------

(iii) In the event that the Licensor of a Licensed Trademark that is licensed to
a Licensee hereunder intends to redesign, modify or otherwise alter the design
of a Licensed Trademark, the Licensor shall reasonably promptly inform the
Licensee in writing of the design change intended for the Licensed Trademark and
whether the redesigned, modified or altered design has been or will be
registered as a trademark in the jurisdiction(s) of the Licensee. Except for any
redesign, modification or other alteration of the “Back to Nature” SnackCo logo,
the Licensee shall have the option to adopt the new design of the Licensed
Trademark by providing written notice to the Licensor thereof within sixty
(60) days following receipt of the Licensor’s information letter. Adoption of
the new design of the Licensed Trademark shall not prevent the Licensee from
fully exhausting all packaging and promotion materials bearing the unchanged
Licensed Trademark. If the Licensee opts for the new design of the Licensed
Trademark, such new design shall be deemed to be a Licensed Trademark hereunder
as of the date of the Licensee’s first use of such new design and subject to the
same terms and conditions herein as are applicable to the initial Licensed
Trademark that has been redesigned, modified or altered thereby. The Licensor
shall inform the Licensee in writing in the event that the “Back to Nature”
SnackCo logo generally is being redesigned, modified or otherwise altered by or
under authorization from the Licensor, and the Licensee shall adopt the new
design of the “Back to Nature” SnackCo logo following receipt of such
information letter and after having exhausted all then-existing quantities of
packaging and promotion materials bearing the initial “Back to Nature” SnackCo
logo.

Section 3.9 Registered User Filings and Evidence of Trademark Use.

To the extent a Licensee is requested by a Licensor to do so, such Licensee
shall reasonably assist the Licensor, at the Licensor’s cost and upon its
reasonable request, in complying with any formalities to properly maintain and
protect the Licensor’s Licensed Trademark under applicable Law, including, but
not limited to, executing applications for recordation of the Licensee as a
registered user with the appropriate authorities (e.g. by executing a short-form
trademark license consistent with this Agreement for recordal purposes) and any
and all other instruments and documents as may be reasonably necessary or
advisable to properly maintain and protect the interests of the Licensor in the
Licensed Trademarks owned by the Licensor. For the duration of the respective
Trademark license and a period of at least five (5) years thereafter, the
Licensee shall keep proper records and shall preserve suitable evidence that the
Licensed Trademark has been used. At any time up to five years following the
termination or expiration of any Trademark license, on the Licensor’s request,
the Licensee shall provide the Licensor promptly and in any event within fifteen
(15) Business Days with documentary evidence (e.g. invoices, brochures,
packaging, advertising or promotion materials related to the Licensed Trademark)
that evidences proper use of the Licensed Trademark for a period of no less than
five (5) years preceding the Licensor’s request.

Section 3.10 Goodwill Arising from Use of Marks.

Any and all goodwill arising from any Licensee’s or its Affiliates’ use of
Trademarks licensed by the Licensor shall inure solely to the benefit of the
Licensor and neither during the term of the respective Trademark licenses nor
after their termination or expiration shall either party assert any claim to the
Licensor’s Trademarks or such goodwill relating thereto as a result

 

37



--------------------------------------------------------------------------------

of the use of such Trademarks pursuant to the license granted to the Licensee
hereunder. Each party agrees that all goodwill in the Licensor’s Trademarks
licensed to the Licensee hereunder that may be held by Licensee notwithstanding
the foregoing is hereby assigned by the Licensee and its Affiliates to the
Licensor, without the need for any further action by any person.

Section 3.11 No Inconsistent Action.

Subject to Section 2.3, neither the Licensee nor any of its Affiliates shall
knowingly or intentionally: (a) take, maintain or direct any action that is
inconsistent with the Licensor’s ownership of the Licensed Trademarks;
(b) assert any claim of right in or ownership of the Licensor’s Licensed
Trademarks or challenge the Licensor’s right, title, interest in, or ownership
of, its Licensed Trademarks or its registrations therefor; (c) apply for, or
cause any other entity to apply for, the registration of any logo, symbol,
trademark, service mark, company or corporate name, product name, domain name or
a new social media account or address that does not exist as of the Distribution
Date (e.g., a new Facebook or Twitter address) other than for licenses for a
term of not less than ten (10) years hereunder and then in a manner that does
not include the territory reserved to the Licensor in such addresses and
otherwise is consistent with the territorial restrictions in this Agreement, or
commercial slogan which (i) consists in whole or in part of the Licensor’s
Licensed Trademarks that have been registered in such jurisdiction or (ii) is
confusingly similar to the Licensor’s Licensed Trademarks that have been
registered in such jurisdiction; or (d) take any action that would diminish or
dilute the value, reputation or goodwill of the Licensor’s Licensed Trademarks
or that would otherwise denigrate the image and reputation of the Licensor,
tarnish the Licensor’s Licensed Trademarks or harm the Licensor’s goodwill in
its Licensed Trademarks. Neither party shall take any action with an intent to
diminish the value, reputation or goodwill of or that would otherwise denigrate
the image and reputation of the Split-Ownership Brands, in each case in a manner
that would result in a materially adverse effect on the value, ownership, or use
of such Split-Ownership Brand by or to the other party in those jurisdictions in
which such other party owns the Trademarks relating to such Split-Ownership
Brand. For avoidance of doubt, to the extent that an exclusive license granted
by a party hereunder as provided herein does not permit such party to use a
Trademark for a particular purpose, such party shall not use a Trademark that is
confusingly similar thereto for such purpose.

Section 3.12 Enforcement.

(a) Each Licensee will promptly notify the Licensor of any apparent infringement
of, or challenge to, any Licensed Trademark licensed to the Licensee or any
unfair competition, passing off, dilution or impairment or unauthorized
trademark application or registration with respect thereto that comes to the
attention of the Licensee. Each Licensor will promptly notify the Licensee of
any apparent infringement of, or any claim by any person to any rights in, the
Licensed Trademarks licensed by the Licensor that may affect the Licensee’s use
of such Licensed Trademarks under this Agreement.

(b) Except as otherwise provided in this Section 3.12, the Licensor will at all
times have the right, in its sole discretion, to take whatever steps it deems
necessary or desirable to protect any Licensed Trademarks (other than
Exclusively Licensed Trademarks that are licensed on a perpetual basis) from all
harmful or wrongful activities of third parties. Such steps may

 

38



--------------------------------------------------------------------------------

include, but are not limited to, the filing and prosecution of: (i) litigation
against infringement or unfair competition or passing off by third parties,
(ii) opposition proceedings against applications for trademark or service mark
registration for trademarks that are confusingly similar to any one or more of
the Licensed Trademarks, (iii) cancellation proceedings against registration of
trademarks that are confusingly similar to any one or more of the Licensed
Trademarks and (iv) other appropriate administrative actions. The Licensee shall
cooperate with the Licensor, at the Licensor’s reasonable request, in any such
actions. Except as set otherwise forth in this Agreement, the Licensor shall be
responsible for the Licensee’s reasonable costs and expenses incurred in such
cooperation.

(c) Licensed Trademarks That Are Not Licensed Perpetually. In the case of an
actual or alleged infringement of, or passing off, or unfair competition with
respect to, any of the Exclusively Licensed Trademarks (other than an
Exclusively Licensed Trademark that is licensed on a perpetual basis) by a third
party within the scope of any exclusive license granted to the Licensee under
this Agreement, the Licensor shall have the initial right, at its sole
discretion, to bring any infringement, passing off and unfair competition
litigation or proceeding. The Licensee shall have the right to participate at
its own expense, including through counsel selected by the Licensee, in any such
litigation or proceeding instituted by the Licensor, and the Licensor shall
reasonably consult with the Licensee in connection therewith. Any monetary
damages recovered in any such litigation or proceeding or through settlement
shall be applied, first, in reimbursement of all expenses incurred by the
Licensor in connection with bringing such litigation or proceeding and the
remaining amount after reimbursement of such expenses shall be allocated as
follows: (i) 25% of such amount shall be paid to Licensor and (ii) 75% of such
amount shall be paid to the Licensee.

(d) If the Licensor has not (i) notified the Licensee within thirty 30 days
following receipt of the Licensee’s notification pursuant to Section 3.12(a)
that the Licensor will commence any such litigation or proceeding against an
actual or alleged infringement of, or passing off, or unfair competition with
respect to, any Exclusively Licensed Trademark (other than an Exclusively
Licensed Trademark that is licensed on a perpetual basis) within the scope of
the exclusive license granted to the Licensee and (ii) commenced such action
reasonably promptly thereafter, the Licensee may commence and prosecute the
litigation or proceeding against the third party at its own expense. The
Licensor shall cooperate with the Licensee, at the Licensee’s reasonable
request, in any such actions, and the Licensee shall be responsible for the
Licensor’s reasonable expenses incurred in such cooperation. The Licensor shall
have the right to participate at its own expense, including through counsel
selected by the Licensor, in any such litigation or proceeding instituted by the
Licensee. The Licensor agrees that any such action brought by the Licensee may
be brought in the name of the Licensor if necessary for the Licensee to maintain
the action. The Licensor shall promptly sign and execute all reasonably required
documents to enable the Licensee to prosecute the litigation or proceeding in
the name of the Licensor. Any monetary damages recovered in any such litigation
or proceeding or through settlement shall be paid entirely to the Licensee.

(e) Perpetually Licensed Trademarks. Notwithstanding any provision contained
herein to the contrary, in the case of any Exclusively Licensed Trademark that
is exclusively licensed hereunder on a perpetual basis, the Perpetual Licensee
will be solely responsible, in its sole discretion and at its own expense, for
protecting such Exclusively Licensed Trademark

 

39



--------------------------------------------------------------------------------

within the scope of the exclusive rights granted under this Agreement in the
jurisdictions in which such exclusive rights have been granted, by whatever
lawful means may be necessary or appropriate, including by suit in the event
that such Exclusively Licensed Trademarks are infringed, diluted, or subject to
unfair competition, passing off or are challenged through opposition or other
proceedings. The Perpetual Licensee may sue in the name of the Licensor if
necessary to maintain standing to bring any litigation in connection with any
actual or alleged infringement, unfair competition, passing off, or dilution of,
or with respect to any such Exclusively Licensed Trademarks and the Licensor
shall cooperate with the Perpetual Licensee in connection with any such
litigation. The Licensor shall have the right to participate at its own expense,
including by counsel selected by the Licensor, in any such litigation or
proceeding instituted by the Licensee. The Licensor shall promptly sign and
execute all reasonably required documents to enable the Perpetual Licensee to
prosecute the litigation or proceeding in the name of the Licensor. Any monetary
damages recovered in any such litigation or proceeding or through settlement
shall be paid entirely to the Perpetual Licensee. The Perpetual Licensee shall
be entitled to enter into any agreement, consent order or other resolution that
relates solely to Exclusively Licensed Trademarks that are perpetually licensed
to such Perpetual Licensee in a certain jurisdiction. Neither the Licensor nor
the Licensee shall, however, enter into any agreement, consent order or other
resolution of any claim by a third party that would materially adversely affect
the other party’s rights under this Agreement with respect to a Licensed
Trademark that is perpetually licensed without having obtained the respective
other party’s written approval, which shall not be unreasonably withheld or
delayed.

(f) Except as otherwise provided in Section 3.12(e), the Licensor shall at all
times have the right, but not the obligation, to take whatever steps it deems
necessary or desirable to defend all claims that the use of the Licensed
Trademarks infringe, dilute, or constitute unfair competition or passing off
with respect to the rights of a third party. The Licensee shall have the right
to participate in such defense at its own expense to protect its rights under
this Agreement relating to the Licensed Trademarks. Except as otherwise provided
in Section 3.12(e), if the Licensee is named as a party to such a claim and the
Licensor is not so named, the Licensor shall have the right to defend such
action at its own expense, subject to the Licensee’s right to participate in
such defense at its own expense. Each party shall cooperate, at the other
party’s reasonable request, in such defense, and the other party shall be
responsible for the cooperating party’s reasonable expenses incurred in such
cooperation.

(g) Except as otherwise provided in Section 3.12(e), the Licensee shall not
enter into any agreement, consent order or other resolution of a claim by or
against a third party that affects the Licensed Trademarks without the
Licensor’s prior written approval. To the extent the Licensor’s failure to
approve such agreement, consent order or other resolution would result in a
materially adverse effect on Licensee’s use of the Licensed Trademarks that are
the subject thereof, Licensor’s approval shall not be unreasonably withheld or
delayed. The Licensor shall not enter into any agreement, consent order or other
resolution of any claim by a third party that would materially adversely affect
the Licensee’s rights under this Agreement with respect to a Licensed Trademark
that is not perpetually licensed without the Licensee’s prior written approval,
which approval shall not be unreasonably withheld or delayed.

Section 3.13 Maintenance of Licensed Trademarks and Monitoring Obligations.

 

40



--------------------------------------------------------------------------------

(a) The Licensor agrees to use commercially reasonable efforts, consistent with
its general practices with respect to its own valuable Trademarks that it uses
to maintain and renew all registrations of the Licensed Trademarks that are
subject to exclusive licenses granted by the Licensor hereunder as long as they
remain in use by the Licensee. All expenses associated with maintaining and
renewing the registrations of Licensed Trademarks that are not licensed
hereunder on a perpetual basis or for a term of ten (10) years hereunder shall
be borne by the Licensor. The Licensee shall reimburse the Licensor for all
expenses associated with maintaining and renewing the registrations of Licensed
Trademarks that are licensed (whether in whole or in part) to the Licensee
hereunder on a perpetual basis or for a term of ten (10) years promptly upon
receipt of a written request by the Licensor for reimbursement of such expenses
that is accompanied by appropriate substantiation. The Licensee shall be
responsible for monitoring the trademark applications and registrations of third
parties potentially conflicting with any GroceryCo Primary Brand or SnackCo
Primary Brand, as the case may be, licensed to it hereunder on a perpetual basis
or for a term of ten (10) years hereunder, including paying the cost of any
watch service engaged to monitor the trademark applications and registrations of
third parties potentially conflicting with such GroceryCo Primary Brands or
SnackCo Primary Brands, as the case may be, in any jurisdiction in which the
Licensee has been granted a perpetual license or a license for a term of ten
(10) years. The Licensee shall have the right to approve counsel engaged by the
Licensor to maintain and prosecute Licensed Trademarks that are licensed on a
perpetual basis or for a term of ten (10) years, which approval shall not be
unreasonably withheld or delayed, and, in the case of Licensed Trademarks that
are licensed on a perpetual basis, such counsel engaged by the Licensor shall
act at the reasonable direction of the Licensee.

(b) In the event that a Trademark for a particular jurisdiction in which a party
has been granted ownership rights herein requires registration of such Trademark
in a jurisdiction in which the other party has ownership rights hereunder in
order to register or enforce such Trademark (e.g., Guadeloupe is covered by a
French or European Community registration), the latter party shall cooperate
with the former to provide such former party with rights to the fullest extent
contemplated by this Agreement, and the expenses of such latter party in
connection therewith shall be borne by the former party. Such cooperation may
include filing and prosecuting trademark applications in the former party’s
jurisdiction based on the latter party’s registration or application, the latter
party assigning any rights or trademark applications or registrations limited to
the former party’s Trademark in the former party’s jurisdiction to the former
party if permissible, or granting the former party a fully-paid, royalty-free,
exclusive, sublicenseable, and transferable license to the former party’s
Trademark in the former party’s jurisdiction (which the latter party hereby
grants, if applicable), and any other reasonably practicable steps to provide
the former party the equivalent of ownership hereunder with respect to the
former party’s applicable Trademark and jurisdiction.

Section 3.14 Responsibility for Proceedings and Litigation Pending on the
Distribution Date; Assumption of Control of Prosecution of Assigned Trademark
Applications.

Subject to Section 7.3 of the Separation Agreement, if a party to which a
Trademark is being assigned hereunder cannot be promptly substituted as the
party in interest in any proceedings or litigation pending on the Distribution
Date relating to such Trademark, the party that owned such Trademark prior to
the Distribution Date and is currently conducting such proceedings

 

41



--------------------------------------------------------------------------------

or litigation shall continue to be a party to such proceedings or litigation
until the new owner of the Trademark is substituted in such proceedings or
litigation, but shall follow instructions of the new owner of the Trademark with
respect to the conduct of such proceedings or litigation at the cost of such new
owner of the Trademark. The parties shall reasonably cooperate by executing and
filing such powers of attorney and other documents as may be necessary or
appropriate for GroceryCo IPCo to assume direct control and responsibility for
the prosecution of all pending Trademark applications included in the GroceryCo
Marks that are currently being prosecuted by a SnackCo Entity and for SnackCo
IPCo to assume direct control and responsibility for the prosecution of all
pending Trademark applications included in the SnackCo Marks that are currently
being prosecuted by a GroceryCo Entity.

Section 3.15 Changes Affecting the European Union.

Following the admission into the European Union of any new member states after
the Distribution Date, the parties agree to negotiate in good faith the
geographical scope of any licenses granted under Section 3.1 that include the
European Union. If following the Distribution the European Union is dissolved or
otherwise ceases to exist, the parties agree to negotiate in good faith the
geographical scope within the former European Union of any licenses granted
under Section 3.1 that include the European Union, taking into consideration the
countries in the former member states of the European Union in which the
applicable GroceryCo Mark is being used and actively marketed on SnackCo
Products as of the date of such dissolution (which such countries as at the
Distribution Date are set forth in Schedule F hereto).

Section 3.16 Changes Affecting the List of Countries in Schedule A.

If following the Distribution for any reason whatsoever, the list of countries
set forth in Schedule A becomes incorrect or if the allocation of certain
countries to a certain group of countries in Schedule A is modified or if new
countries are established or if two or more countries merge or extent the
territory of trademark protection into the territory of another country, the
parties shall negotiate in good faith the impact of such an event, if any, and
the geographical scope of Trademark licenses affected by such an event.

Section 3.17 Permissible Fair Use.

For purposes of clarity nothing in this Agreement shall preclude any uses of a
Trademark or, subject to Section 2.3, any application or registration that
otherwise would constitute permissible fair use or not violate the other party’s
rights if a third party were to make such use.

ARTICLE IV

DIVERSION

Section 4.1 Diversion.

(a) GroceryCo IPCo and its Affiliates will not, and will not authorize or
encourage any distributor or customer (collectively “Customers”) to:

 

42



--------------------------------------------------------------------------------

(i) sell products that are branded with a Split-Ownership Brand in any
jurisdiction in which the other party owns such Split-Ownership Brand; or

(ii) sell products that are branded with a Licensed Trademark in any
jurisdiction to which the license granted by SnackCo IPCo to GroceryCo IPCo does
not extend.

GroceryCo IPCo and its Affiliates will each use commercially reasonable efforts
to notify their Customers in the NA Countries, Mexico, and the Caribbean
Countries, through a letter substantially in the form of the No-Diversion
Letter, that any such sale by them of such products would infringe the Trademark
rights and other rights and obligations of SnackCo IPCo and/or its Affiliates.
Neither GroceryCo IPCo nor any of its Affiliates will sell any products that are
branded with such Split-Ownership Brand or a Licensed Trademark, or sell such
products to a Customer knowing (or where it ought reasonably to have known) that
that Customer intends to sell such products, in a jurisdiction in which
GroceryCo IPCo or its Affiliates are not entitled to sell such products.

(b) SnackCo IPCo and its Affiliates will not, and will not authorize or
encourage any Customer to:

(i) sell products that are branded with a Split-Ownership Brand in any
jurisdiction in which the other party owns such Split-Ownership Brand; or

(ii) sell products that are branded with a Licensed Trademark in any
jurisdiction to which the license granted by GroceryCo IPCo to SnackCo IPCo does
not extend.

SnackCo IPCo and its Affiliates will each use commercially reasonable efforts to
notify their Customers in the NA Countries, Mexico, and the Caribbean Countries,
through a letter substantially in the form of the No-Diversion Letter, that any
such sale by them of such products would infringe the Trademark rights and other
rights and obligations of GroceryCo IPCo and/or its Affiliates. Neither SnackCo
IPCo nor any of its Affiliates will sell any products that are branded with such
Split-Ownership Brand or a Licensed Trademark, or sell such products to a
Customer knowing (or where it ought reasonably to have known) that that Customer
intends to sell such products, in a jurisdiction in which SnackCo IPCo or its
Affiliates are not entitled to sell such products.

Section 4.2 Best Practice Preventing Diversion.

With respect to products that are sold or distributed by or under the direction
of the future export organizations of GroceryCo IPCo or SnackCo IPCo, or their
respective Affiliates, subject to Section 4.1, each party and its Affiliates
shall review orders incoming from its Customers to see whether the quantities or
frequency of such orders provide indicia that a Customer intends to divert
products into a jurisdiction in violation of Section 4.1. In order to combat
diversion of product in violation of Section 4.1, the parties shall apply best
practices for preventing diversion, consistent with such best practices in place
today employed by the current export organization of Kraft Foods Inc. or its
Affiliates as of the Distribution Date (including (i) conducting due diligence
on potential Customers prior to the first shipment, (ii) stickering products
sold to

 

43



--------------------------------------------------------------------------------

foreign destinations, where customary and appropriate, (iii) shipping products
to final destinations of Customers, where customary and appropriate,
(iv) ensuring regulatory compliance of products with destination markets and
(v) including in its Customer contracts a no-diversion clause substantially the
same as the no-diversion clause set forth in Kraft Foods Inc.’s or its
Affiliates’ Customer contracts immediately prior to the Distribution). Neither
party nor any of its Affiliates may prohibit any Customer located in the
European Union from carrying out unsolicited product orders that the Customer
has received from a Person in a European Union member state for delivery and
consumption in a European Union member state which is not supplied by the
Customer.

Section 4.3 Diversion Panel.

(a) Within fourteen (14) days following the Distribution Date and for a period
of two (2) years as of the Distribution Date, the parties shall establish and
operate a panel consisting of one senior representative from each of GroceryCo
and SnackCo (the “Diversion Panel”) who will discuss and review actual or
potential cases of product diversion in violation of Section 4.1 that either
party considers sufficiently substantial to be brought to the attention of the
other party. Upon such a case being raised to the Diversion Panel, the party
whose Customers are suspected to have caused or to intend to cause diversion of
product shall promptly initiate reasonable investigations into the root cause,
duration and scope of the diversion case reported and make good faith efforts to
prevent occurrence or recurrence of diversion of product. The party which is
obliged to investigate a diversion case that was reported by the other party
shall regularly update the other party in the Diversion Panel meetings, and
outside these meetings in writing, on the progress and the findings of the
investigation and on the implementation of remediation measures to prevent
diversion of product. The Diversion Panel shall ordinarily meet in person once a
quarter. In addition, either party may request an extraordinary Diversion Panel
meeting, in which case the Diversion Panel shall meet no later than ten
(10) Business Days following the receipt by the other party of the request for
such an extraordinary Diversion Panel meeting. The review by the Diversion Panel
of an actual or potential diversion case shall not prevent the party affected by
diversion from pursuing any legal action against the other party or its
Customers.

(b) After two (2) years following the Distribution Date, the parties shall no
longer meet quarterly as provided in Section 4.3(a). Both parties, however, will
continue to appoint a senior representative and reasonably cooperate, and cause
such senior representative to communicate and reasonably cooperate with the
senior representative of the other party as reasonably requested by such other
party, in order to continue to use good faith efforts to prevent occurrence or
recurrence of diversion of any product in violation of Section 4.1 and will meet
upon request of either party, if a party believes substantial diversion has
occurred or will occur in violation of Section 4.1 to resolve issues prior to
involving a Diversion Auditor.

Section 4.4 Material Diversion and Diversion Auditor.

(a) If in a party’s reasonable opinion the value of products branded with the
perpetually Licensed Trademarks “Tang”, “Kool-Aid”, “Jell-O” or “MiO” (solely if
and to the extent a Trademark registration is obtained in Latin America for the
“MiO” GroceryCo Mark) that were diverted in violation of Section 4.1 is material
(being understood to mean that the estimated value of such diverted or intended
to be diverted products is no less than five (5)

 

44



--------------------------------------------------------------------------------

million US Dollars of net revenues to the selling party over the course of one
calendar year aggregated across all applicable jurisdictions (by way of example,
three (3) million US Dollars of “Tang” into Mexico and two (2) million US
Dollars of “Tang” into Puerto Rico), as adjusted for inflation each year
following the Distribution Date by the percentage increase (or decrease) of the
All Items Consumer Price Index for All Urban Consumers published by the Bureau
of Labor Statistics of the United States Department of Labor (or any successor
of such consumer price index)) (“Material Diversion”), the party affected by
such Material Diversion (the “Infringed Party”) shall promptly bring such case
to the attention of the Diversion Panel. The Infringed Party shall also be
entitled to instruct a reputable independent public accountant working on an
hourly or flat fee basis and does not receive a contingency fee or other bounty
or bonus fee (the “Diversion Auditor”) to conduct a review of the orders, books
and records (to the extent relating to the brands that are the subject of the
Material Diversion at issue) of the party whose Customers are suspected to have
caused diversion of product (the “Accused Party”); provided that the Diversion
Auditor shall be at the time of its selection one of the four (4) largest
accounting firms in the NA Countries (which as of the Distribution Date would be
Deloitte, Ernst & Young, KPMG, or PwC). Once a Diversion Auditor is selected
with respect to an actual or suspected Material Diversion pursuant to this
Section 4.4, such Diversion Auditor may not be replaced with respect to such
actual or suspected Material Diversion. Through such audit (“Diversion Audit”),
the Diversion Auditor shall be required to reach a determination on whether the
Accused Party was actively or passively facilitating Material Diversion. If the
Accused Party has admitted actively or passively facilitating Material Diversion
or the Diversion Auditor concludes on a balance of probabilities that the
Accused Party was actively or passively facilitating Material Diversion, the
Accused Party’s liability for Material Diversion affecting the Infringed Party
shall be considered proven.

(b) Subject to Sub-Section 4.4(c) below, if the Diversion Auditor (i) is unable
to reasonably conclude on a balance of probabilities that the Accused Party was
actively or passively facilitating Material Diversion and (ii) has reasonably
found indicia suggesting the Accused Party’s active or passive facilitation of
Material Diversion, a rebuttable presumption shall arise that the Accused Party
has actively or passively facilitated Material Diversion and the Accused Party
shall bear the burden of proving to the reasonable satisfaction of the Diversion
Auditor that it did not actively or passively facilitate Material Diversion
affecting the Infringed Party. If the Accused Party fails to discharge its
burden of proof, then the Accused Party shall be deemed to have facilitated
Material Diversion affecting the Infringed Party and the same shall be noted in
the Diversion Audit Report. If the Accused Party succeeds in discharging its
burden of proof, then the Diversion Auditor shall determine that the Accused
Party was not facilitating Material Diversion affecting the Infringed Party and
the same shall be noted in the Diversion Audit Report.

(c) If the Accused Party’s Customer that is suspected to have caused Material
Diversion is a Large North American Customer and the Accused Party has proven to
the reasonable satisfaction of the Diversion Auditor that

(i) the Accused Party has sent the Customer a No-Diversion letter pursuant to
Section 4.1; and

 

45



--------------------------------------------------------------------------------

(ii) such Customer ships products that is the subject of a Material Diversion
into the Infringed Party’s jurisdiction(s) in such quantities (up to ten percent
(10%) of the Accused Party’s sales of such products to such Customer) that would
not raise suspicions to a reasonably diligent business person; and

(iii) the Accused Party has credibly assured that it did not know that such
Customer has caused or intended to cause Material Diversion;

then the net revenues of the Accused Party related to sales to such Large North
American Customer shall not be included in the calculation of the total net
revenues of diverted product for the purposes of assessing whether the net
revenue threshold set forth in Section 4.4(a) for a Material Diversion has been
met; provided, however, that the Infringed Party shall continue to otherwise
retain all available legal rights to pursue a claim against the Accused Party or
such Large North American Customer for trademark infringement.

Section 4.5 Cooperation.

The Accused Party shall cooperate with the Diversion Auditor in good faith
throughout the Diversion Audit and shall disclose all orders, books, records and
other information (including but not limited to interviews with employees of the
Accused Party) to the extent relating to the brands that are the subject of the
Material Diversion at issue and reasonably necessary to enable the Diversion
Auditor to reach a determination on the questions within the scope of the
Diversion Audit. At the end of the Diversion Audit, the Diversion Auditor shall
issue a written audit report (the “Diversion Audit Report”) detailing the
findings, observations and determinations of the Diversion Auditor concerning
the matters within the scope of the Diversion Audit. The Diversion Audit Report
shall contain (inter alia) an estimate or the exact amount of the value of any
diverted product in violation of Section 4.1. In no case may the Diversion Audit
Report contain sensitive business data of the Accused Party (which information
the Infringed Party shall ensure the Diversion Auditor agrees in writing to
maintain confidential and not use for any other purpose). The draft of the
Diversion Audit Report shall first be sent by the Diversion Auditor to the
Accused Party who shall have thirty (30) calendar days from receipt thereof in
which to review the draft Diversion Audit Report and lodge in writing with the
Diversion Auditor any objections to the findings, observations or determinations
therein contained. If the Accused Party lodges any such objections within such
thirty (30) calendar day period, the Diversion Auditor shall consider such
objections in good faith within fifteen (15) Business Days following receipt
thereof and shall make such amendments (if any) to the draft Diversion Audit
Report as he in his absolute discretion sees fit. The Diversion Auditor shall
then send the final version of the Diversion Audit Report to both parties. In
the absence of manifest error, the findings of the Diversion Auditor in the
Diversion Audit Report shall be final and binding upon the parties.

Section 4.6 Costs of Diversion Audit.

The costs of a Diversion Audit shall be borne by the party that commissioned the
Diversion Auditor, unless the Accused Party has admitted, or the Diversion Audit
Report has concluded in accordance with this Article IV that the Accused Party
has actively or passively

 

46



--------------------------------------------------------------------------------

facilitated Material Diversion. In such a case, the Accused Party shall
reimburse the party that commissioned the Diversion Auditor all costs and
reasonable expenses of such Diversion Audit within fourteen (14) days following
the receipt of the corresponding invoice.

Section 4.7 Liquidated Damages.

(a) The parties acknowledge and agree that (i) in the event of Material
Diversion, the amount of actual damages sustained by the Infringed Party would
be impossible or extremely difficult to calculate, (ii) for each additional case
of Material Diversion, the damage to the Infringed Party would increase on an
exponential (and not linear) basis, due to the effect on the product brand and
associated goodwill and reputation and (iii) the amounts required to be paid in
the event of Material Diversion, as set forth in Sections 4.7(b) and (c), are a
reasonable estimation of the probable damages likely to be sustained by the
Infringed Party in such event. Accordingly, the parties agree that in the event
of Material Diversion, (x) certain payments shall be made pursuant to and in
accordance with the terms of Sections 4.7(b) and (c), as liquidated damages and
not a penalty, and (y) the payments set forth in Section 4.7(b) and (c) are not
intended to compel the other party’s performance hereunder or constitute a
penalty or punitive damages for any purpose.

(b) If Material Diversion has been, admitted by the Accused Party, or confirmed
in the Diversion Audit Report in accordance with this Article IV:

(i) for the first time, the Accused Party shall pay a liquidated damages amount
equal to 2x (two times) the estimated gross profit the Infringed Party has lost
from the Accused Party’s actively or passively facilitating Material Diversion
pursuant to the findings in the Diversion Audit Report, which estimated gross
profit shall be determined by the amount of product subject to the Material
Diversion, as reflected in the Diversion Audit Report, multiplied by the average
gross profit margin of the Infringed Party for such product (or equivalent
product) for the preceding calendar year;

(ii) for the second time, the Accused Party shall pay a liquidated damages
amount equal to 3x (three times) the estimated gross profit the Infringed Party
has lost from the Accused Party’s actively or passively facilitating Material
Diversion pursuant to the findings in the Diversion Audit Report, which
estimated gross profit shall be determined by the amount of product subject to
the Material Diversion, as reflected in the Diversion Audit Report, multiplied
by the average gross profit margin of the Infringed Party for such product (or
equivalent product) for the preceding calendar year; and

(iii) for all further admitted or confirmed cases of facilitation of Material
Diversion:

(1) the Accused Party shall pay a liquidated damages amount equal to 3x (three
times) the estimated gross profit the Infringed Party has lost from the Accused
Party’s actively or passively facilitating Material Diversion pursuant to the
findings in the Diversion Audit Report, which estimated gross profit shall be
determined by the amount of product subject to the Material Diversion, as
reflected in the Diversion Audit Report, multiplied by the average gross profit
margin of the Infringed Party for such product (or equivalent product) for the
preceding calendar year; and

 

47



--------------------------------------------------------------------------------

(2) the Infringed Party shall have the right to, in lieu of such liquidated
damages, acquire the business pursuant to Section 4.8.

(c) The Accused Party shall render such liquidated damages payments to the
Infringed Party no later than thirty (30) calendar days following the receipt of
the corresponding invoice of the Infringed Party.

Section 4.8 Acquisition of Perpetual Trademark License.

(a) If the Infringed Party has been affected at least three times by admitted or
confirmed facilitation of Material Diversion by the same Accused Party of the
same product in the jurisdiction(s) described in Schedule M hereto within ten
years (“Repeated Diversion”), the Infringed Party shall have the option, in lieu
of liquidated damages under Section 4.7(b)(iii)(1), to terminate the Applicable
Trademark License (as defined in Schedule M hereto) (the “Buy-Back Option”) upon
(i) provision of written notice (the “Buy-Back Notice”) to such Accused Party
and to the Licensee under the Applicable Trademark License (the “Applicable
Licensee”) and (ii) payment to the Applicable Licensee (the “Buy-Back Payment”)
of an amount equal to six (6) times Adjusted EBITDA for the relevant business
conducted under the Applicable Trademark Licenses (the “Relevant Business”). The
foregoing (i) and (ii) shall be deemed the “Buy-Back”. At a minimum the assets
to be transferred as part of the Relevant Business will include, to the extent
related to the products in the territories subject to the Applicable Trademark
License and requested by the Infringed Party in its discretion:

(i) Trademark rights to brand(s) (e.g., Tang or Jell-O & Kool-Aid) and all
exclusively related Sub-Brands and Trade Dress;

(ii) Rights to any brand-specific web domains or social media accounts or
addresses (facebook, twitter accounts, etc.);

(iii) Rights (on a non-exclusive basis if shared with other brands) to any
patents and trade secrets (including recipes and formulas) specifically related
to the brand(s)

(iv) Rights to any GroceryCo Brand-Related Copyrights or SnackCo Brand-Related
Copyrights, as the case may be, specifically related to the brands;

(v) Any brand-specific manufacturing equipment (dedicated production or
packaging lines, molds, tooling, etc.), as desired by the Infringed Party;

(vi) Existing finished product and packaging inventories, which should equal no
less than the average inventory for the twelve (12) month period immediately
preceding the effective date of the Buy-Back;

 

48



--------------------------------------------------------------------------------

(vii) A license to use the other party’s Trademarks, Sub-Brands and Trade Dress
utilized on existing inventory for up to twelve (12) months following the
effective date of the Buy-Back;

(viii) Customer lists with SKU-level pricing, trade spending details and volumes
by customer and customer contact details;

(ix) All marketing materials related exclusively to the Related Business,
including advertising, promotional, and sales and training materials;

(x) Assignment of any contracts related to sub-licensing of Trademarks or any
product-related governmental permits;

(xi) Assignment of all marketing, sales, distribution, and other agreements
exclusively related to the Related Business; and

(xii) Transitional services as reasonably needed by the Infringed Party for up
to six (6) months after the effective date of the Buy-Back at fully allocated
costs plus a 6% markup.

For the avoidance of doubt, the assets and liabilities subject to the Buy-Back
Option will not include any cash, debt, payables, or receivables.

(b) Within thirty (30) Business Days of receipt of a Buy-Back Notice, the
Applicable Licensee shall deliver to the Infringed Party a written statement
calculating Adjusted EBITDA and the amount of the Buy-Back Payment (the “AEBITDA
Statement”) together with the most recent annual and interim financial
statements for the Relevant Business. The Applicable Licensee (i) shall make
reasonably available to the Infringed Party upon reasonable advance notice prior
to the Infringed Party’s acceptance of the AEBITDA Statement any additional
financial statements and any work papers that were used by the Applicable
Licensee in preparation of the AEBITDA Statement and (ii) shall respond promptly
to the Infringed Party’s requests for additional information with respect to the
Adjusted EBITDA calculation. The AEBITDA Statement shall not be binding upon the
Infringed Party if the Infringed Party timely exercises its right to dispute the
AEBITDA Statement in accordance with the procedures set forth in Section 4.8(c)
below.

(c) If the Infringed Party objects to an AEBITDA Statement, the Infringed Party
shall deliver a statement of objection (including reasonable details of such
objection) to the Applicable Licensee within fifteen (15) Business Days after
receiving such AEBITDA Statement. The Infringed Party and the Applicable
Licensee shall use reasonable efforts to promptly resolve any objection. If the
Infringed Party and the Applicable Licensee do not obtain a final resolution
within fifteen (15) Business Days after the Applicable Licensee has received the
Infringed Party’s statement of objections, the Infringed Party and the
Applicable Licensee shall select a mutually acceptable independent public
accountant that is working on an hourly or flat fee basis and does not receive a
contingency fee or other bounty or bonus fee. Such accountant shall be
instructed to determine the final amount of the Buy-Back Payment within twenty
(20) Business Days of the date of its appointment. The Applicable Licensee shall
revise the AEBITDA Statement if necessary and as appropriate to reflect the
resolution of any objections thereto, if

 

49



--------------------------------------------------------------------------------

any, pursuant to this Section 4.8(c). The determination of such accountant shall
be set forth in writing and shall be conclusive and binding upon the Infringed
Party and the Applicable Licensee. The fees and expenses of such accountant
shall be borne equally by the Applicable Licensee and the Infringed Party.

(d) Following election of the Buy-Back Option and termination of the Applicable
Trademark Licenses, the Applicable Licensee shall use its reasonable best
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things, reasonably necessary, proper or advisable to consummate and
make effective the Buy-Back Option.

(e) Notwithstanding the foregoing, the Buy-Back Option shall not extend to the
“MiO” GroceryCo Mark.

Section 4.9 Legal Actions.

Nothing in this Article IV shall prevent a party affected by diversion of
product in violation of Section 4.1 from, subject to Section 4.4(c) and Article
VII (as applicable), initiating suitable legal actions against the other party
or its Customers in order to seek compensation, or to ban, hinder or avoid any
form of such diversion of product; provided, however, that the liquidated
damages set out in Section 4.7 above shall be the sole and exclusive monetary
remedy of the Infringed Party in respect of facilitation by the Accused Party of
any Material Diversion.

ARTICLE V

FURTHER ASSURANCES AND ADDITIONAL COVENANTS

Section 5.1 Further Assurances.

(a) In addition to the actions specifically provided for elsewhere in this
Agreement, each of the parties shall use its reasonable best efforts on and
after the Distribution Date, to take, or cause to be taken, all actions, and to
do, or cause to be done, all things, reasonably necessary, proper or advisable
under applicable Law, regulations and agreements to consummate and make
effective the transactions contemplated by this Agreement.

(b) Without limiting the foregoing, each party shall cooperate with the other
party, and without any further consideration, but at the expense of the
requesting party, to (i) execute and deliver, or use its reasonable best efforts
to cause to be executed and delivered, all instruments, including any
instruments of conveyance, assignment and transfer as such party may reasonably
request to execute and deliver to the other party, (ii) make, or cause to be
made, all filings with, and to obtain, or cause to be obtained, all Consents,
approvals or authorizations of, any Governmental Authority or any other Person
under any permit, license, agreement, indenture or other instrument and
(iii) take all such other actions as such party may reasonably be requested to
take by any other party from time to time, consistent with the terms of this
Agreement in order to effectuate the provisions and purposes of this Agreement
and the transfers of the GroceryCo Marks and the SnackCo Marks and the other
transactions contemplated hereby and thereby.

 

50



--------------------------------------------------------------------------------

Section 5.2 Change of SnackCo Name. SnackCo IPCo agrees that, as soon as
practicable (and in any event within five (5) days) after the Distribution,
SnackCo shall cause to be filed with the Secretary of State of the states in
which SnackCo is organized or is doing business, an amendment to its certificate
of incorporation or qualification to do business to change its name to a new
name that does not include “Kraft.”

ARTICLE VI

TERMINATION

Section 6.1 Termination. This Agreement shall terminate automatically upon any
termination of the Separation Agreement by the Kraft Foods Inc. Board at any
time prior to the Distribution.

Section 6.2 Effect of Termination. In the event of any termination of this
Agreement prior to the Distribution, no party (or any of its directors or
officers) shall have any Liability or further obligation to any other party with
respect to this Agreement.

Section 6.3 Agreement Otherwise Not Terminable.

Except as and to the extent expressly set forth in this Agreement, this
Agreement and the rights granted herein may not be terminated (including as a
result of breach of this Agreement) without the express written consent of the
parties hereto.

ARTICLE VII

DISPUTE RESOLUTION

Section 7.1 Step Process. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof (a “Dispute”), shall be resolved:
(a) first, by negotiation and then by mediation as provided in Section 7.2; and
(b) then, if negotiation and mediation fail, by binding arbitration as provided
in Section 7.3. Each party agrees on behalf of itself and each member of its
respective Group that the procedures set forth in this Article VII shall be the
exclusive means for resolution of any Dispute. The initiation of mediation or
arbitration hereunder will toll the applicable statute of limitations for the
duration of any such proceedings.

Section 7.2 Negotiation and Mediation. If either party serves written notice of
a Dispute upon the other party (a “Dispute Notice”), the parties will first
attempt to resolve such Dispute by direct discussions and negotiation. If a
Dispute is not resolved within forty five (45) days, the parties will attempt to
settle the dispute by mediation under the current Center for Public
Resources/International Trademark Association (“CPR/INTA”) Model Procedure for
Mediation of Trademark and Unfair Competition Disputes. The mediator will be
selected from the CPR/INTA Panel of neutrals in accordance with its selection
process. If a good faith attempt by the parties to select from this Panel does
not result in the selection of an available suitable mediator, the parties will
ask CPR to further assist in the selection in accordance with its standard
selection process using other panels.

Section 7.3 Arbitration.

 

51



--------------------------------------------------------------------------------

(a) If mediation conducted pursuant to Section 7.2 fails to resolve the Dispute
within forty five (45) days of the demand for mediation, either party shall have
the right to commence arbitration. In that event, the Dispute shall be resolved
by final and binding arbitration administered by the International Centre for
Dispute Resolution (the “ICDR”) in accordance with its International Arbitration
Rules. The place of arbitration shall be New York City, New York. Any Dispute
concerning the propriety of the commencement of the arbitration shall be finally
settled by such arbitration. Judgment on the award rendered by the arbitrators
may be entered in any court having jurisdiction thereof or having jurisdiction
over the relevant party or its Assets.

(b) The number of arbitrators shall be three. The claimant shall designate an
arbitrator in its request for arbitration and the respondent shall designate an
arbitrator in its answer to the request for arbitration. When the two
co-arbitrators have been appointed, they shall have 21 days to select the chair
of the arbitral tribunal, and if they are unable to do so, the ICDR shall
appoint the chair by use of the “list method.”

Section 7.4 Interim Relief. The parties acknowledge and agree that a party would
suffer irreparable harm from a breach by the other party of this Agreement, and
that remedies other than injunctive relief may not fully compensate or
adequately protect the non-breaching party for or from such a violation.
Therefore, at any time during the pendency of a Dispute between the parties,
either party has the right to apply to any court of competent jurisdiction for
interim relief, including pre-arbitration attachments or injunctions, necessary
to preserve the parties’ rights or to maintain the parties’ relative positions
until such time as the arbitration award is rendered or the Dispute is otherwise
resolved. During the pendency of any Dispute and/or any such interim relief
proceeding, the parties shall continue to perform all obligations under this
Agreement.

Section 7.5 Remedies. The arbitrators shall have no authority or power to limit,
expand, alter, amend, modify, revoke or suspend any condition or provision of
this Agreement nor any right or power to award punitive, exemplary or treble (or
other multiple) damages.

Section 7.6 Expenses. Each party shall bear its own costs, expenses and
attorneys’ fees in pursuit and resolution of any Dispute; provided, however,
that, in the event of any arbitration pursuant to Section 7.3, the
non-prevailing party shall bear both parties’ costs and expenses incurred in
connection with such arbitration (including reasonable attorneys’ fees and the
fees of any arbitrator).

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Coordination with Certain Ancillary Agreements; Conflicts. Except as
otherwise expressly provided in this Agreement, in the event of any conflict or
inconsistency between any provision of any of the Separation Agreement or any
other Ancillary Agreements and any provision of this Agreement, this Agreement
shall control over the inconsistent provisions of the Separation Agreement or
any other Ancillary Agreements as to the matters specifically addressed in this
Agreement. For the avoidance of doubt, the Tax Sharing Agreement shall govern
all matters (including dispute resolution and any indemnities and payments among
the parties) relating to Taxes or otherwise specifically addressed in the Tax
Sharing Agreement.

 

52



--------------------------------------------------------------------------------

Section 8.2 Expenses. Except as expressly set forth in this Agreement, all fees,
costs and expenses paid or incurred in connection with the performance of this
Agreement, whether performed by a third party or internally, will be paid by the
party incurring such fees or expenses. For the avoidance of doubt, (a) SnackCo
IPCo will be responsible for any transfer and recordal fees related to the
transfer of any SnackCo Brand IP to SnackCo IPCo and (b) GroceryCo IPCo will be
responsible for any transfer and recordal fees related to the transfer of any
GroceryCo Brand IP to GroceryCo IPCo.

Section 8.3 Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each party.

Section 8.4 Waiver. No failure or delay of any party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have hereunder. Any agreement on the part of any party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer on behalf of such party.

Section 8.5 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, e mail or otherwise, (b) on the first Business Day following the date
of dispatch if delivered utilizing a next-day service by a recognized next-day
courier or (c) on the earlier of confirmed receipt or the fifth Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

  (i) if to SnackCo IPCo or any other SnackCo Entity, to:

Mondelēz International, Inc.

Address 1: Three Parkway North, Deerfield, Illinois, 60015, U.S.A.

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Mondelēz International, Inc.

Address 1: Three Parkway North, Deerfield, Illinois, 60015, U.S.A.

Attention: Chief Trademark Counsel

 

53



--------------------------------------------------------------------------------

  (ii) if to GroceryCo IPCo or any other GroceryCo Entity, to:

Kraft Foods Group

Address 1: Three Lakes Drive, Northfield, Illinois, 60093, U.S.A.

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Kraft Foods Group

Address 1: Three Lakes Drive, Northfield, Illinois, 60093, U.S.A.

Attention: Chief Trademark Counsel

Section 8.6 Interpretation. When a reference is made in this Agreement to a
Section, Article, Annex or Schedule such reference shall be to a Section,
Article, Annex or Schedule of this Agreement unless otherwise indicated. The
table of contents and headings contained in this Agreement or in any Schedule to
this Agreement are for convenience of reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement. All words
used in this Agreement will be construed to be of such gender or number as the
circumstances require. Any capitalized terms used in any Schedule, Annex or
Exhibit but not otherwise defined therein shall have the meaning as defined in
this Agreement or the Separation Agreement. All Schedules, Annexes and Exhibits
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth herein. The word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless otherwise specified. The word “day” when used in this
Agreement shall mean “calendar day,” unless otherwise specified.

Section 8.7 Entire Agreement. This Agreement and the Separation Agreement and
the other Ancillary Agreements and the Annexes, Exhibits, Schedules and
Appendices hereto and thereto constitute the entire agreement, and supersede all
prior written agreements, arrangements, communications and understandings and
all prior and contemporaneous oral agreements, arrangements, communications and
understandings among the parties with respect to the subject matter hereof. This
Agreement shall not be deemed to contain or imply any restriction, covenant,
representation, warranty, agreement or undertaking of any party with respect to
the transactions contemplated hereby and thereby other than those expressly set
forth herein or therein or in any document required to be delivered hereunder or
thereunder. Notwithstanding any oral agreement or course of action of the
parties or their representatives to the contrary, no party to this Agreement
shall be under any legal obligation to enter into or complete the transactions
contemplated hereby unless and until this Agreement shall have been executed and
delivered by each of the parties.

Section 8.8 No Third Party Beneficiaries; Affiliates. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the parties hereto and their respective successors and permitted assigns any
legal or equitable right, benefit or remedy of any nature under or by reason of
this Agreement. Without limitation to the foregoing, and for clarity,
(i) references to Affiliates of a party herein does not render such Affiliates a
party to this Agreement, (ii) each party hereto shall be responsible for
providing to its Affiliates pursuant to separate agreements or other
arrangements any rights or benefits that such Affiliates may enjoy as a result
of this Agreement and (iii) each party hereto shall be responsible for causing
its Affiliates to comply with the applicable provisions of this Agreement.

 

54



--------------------------------------------------------------------------------

Section 8.9 Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal Laws
of the State of New York, without regard to the Laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of New York (other than Section 5-1401 of the New York General Obligations Law).

Section 8.10 Assignment. Subject to Section 3.7, and except as expressly
permitted in this Section 8.10, this Agreement or any of the rights, interests
or obligations hereunder or thereunder may not be assigned or otherwise
transferred or delegated, in whole or in part, by operation of law or otherwise,
by any party or its Affiliates without the prior written consent of the other
party, which shall not be unreasonably withheld or delayed, and any such
assignment without such prior written consent shall be null and void. Subject to
Section 3.7, a party and its Affiliates shall be permitted, without the prior
written consent of the other party, to assign or otherwise transfer (a) any
Trademarks (and corresponding copyrights) that it or its Affiliates own and that
are subject to this Agreement and such party’s and its Affiliates’ rights,
interests or obligations hereunder with respect thereto, or (b) its or their
rights, interests or obligations hereunder to any successor to all or
substantially all of the business or assets of such party and its Affiliates;
provided that in each of the foregoing (a) and (b) any such assignee or
transferee expressly assumes in writing (with the other party named as an
intended third-party beneficiary thereof) all of the obligations of such party
under this Agreement. Notwithstanding the foregoing, in the event that SnackCo
IPCo or one of its Affiliates assigns or otherwise transfers the “Back to
Nature” SnackCo Marks, and a contract that SnackCo IPCo or an Affiliate of
SnackCo IPCo is a party to provides that the license to GroceryCo IPCo is to
continue pursuant to a new license agreement to be entered by GroceryCo IPCo (or
one of its Affiliates) with respect to the “Back to Nature” SnackCo Marks in
connection with such assignment or other transfer, GroceryCo IPCo (or such
designated Affiliate) shall enter into such license agreement if such new
license is on substantially the same terms and conditions contained herein with
respect thereto or shall use commercially reasonable efforts to enter into such
license agreement if such license agreement seeks to alter the terms hereof, and
the license granted under Section 3.2(c)(ii) solely with respect to such SnackCo
Marks shall terminate immediately upon GroceryCo IPCo (or such designated
Affiliate) entering into such new license. This Agreement shall be binding on
and enure for the benefit of the successors and permitted assigns of each party.

Section 8.11 Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

Section 8.12 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

Section 8.13 Facsimile Signature. This Agreement may be executed by facsimile
signature and a facsimile signature shall constitute an original for all
purposes.

[The remainder of this page is intentionally left blank.]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

KRAFT FOODS GLOBAL

BRANDS LLC

By:   /s/ Gerhard Pleuhs   Name: Gerhard Pleuhs   Title:   Authorized Signatory

 

KRAFT FOODS GROUP BRANDS

LLC

By:   /s/ Timothy R. McLevish   Name: Timothy R. McLevish   Title:   Authorized
Signatory

 

56